 

Exhibit 10.3

 

Note Purchase Agreement

      

in respect of

 

10% SECURED CONVERTIBLE NOTES

 

issued by

 

ARKADOS GROUP, INC

 

May 1, 2017

 

 

 

 

TABLE OF CONTENTS

 

  Article 1     INTERPRETATION         1.1 Definitions 2 1.2 Gender and Number
14 1.3 Interpretation Not Affected by Headings, etc. 14 1.4 Monetary References
14 1.5 References 14 1.6 Invalidity of Provisions 14 1.7 This Agreement to
Govern 15 1.8 Actions on Days Other Than Business Days 15 1.9 Interest Act 15
1.10 Meaning of 'outstanding' for certain purposes 15 1.11 Permitted Liens 15  
      Article 2     AUTHORIZATION, PURCHASE AND SALE OF NOTES         2.1
Authorization of Notes 16 2.2 Sale and Purchase of Notes; Issuance of Notes 16
2.3 Pari-Passu Ranking 16 2.4 Legend 16         Article 3     CONDITIONS TO
CLOSING OF NOTES         3.1 Conditions to Closing of Initial Notes 17        
Article 4     PAYMENTS         4.1 Calculation and Payment of Interest 20 4.2
Commitment Fee 21 4.3 Closing Fee 21 4.4 Break Fee 21 4.5 Mandatory Repayment 21
4.6 Prepayment Option 21 4.7 Payments Generally 21 4.8 Payments - No Deduction
22 4.9 Illegality 22 4.10 Payment of Costs and Expenses 22 4.11 Indemnities 23
4.12 Maximum Rate of Interest 24

 

 -i-

 

  

  Article 5     SECURITY         5.1 Security 24 5.2 Further Assurances -
Security 25 5.3 Security Effective Notwithstanding Date of Advance 25 5.4 No
Merger 25 5.5 Release of Security 25         Article 6     CONVERSION OF NOTES  
      6.1 Applicability of Article 26 6.2 Manner of Exercise of Right to Convert
27 6.3 Cancellation of Converted Notes 27         Article 7     REPRESENTATIONS
AND WARRANTIES         7.1 Representations and Warranties of the Company and the
Guarantors 27 7.2 Survival of Representations and Warranties 32 7.3
Representations and Warranties of the Holders 32         Article 8     COVENANTS
        8.1 Affirmative Covenants 33 8.2 Reporting Requirements 37 8.3 Negative
Covenants 39 8.4 Environmental Compliance and Indemnity 41 8.5 Entitled to
Perform Covenants 42         Article 9     EVENTS OF DEFAULT AND REMEDIES      
  9.1 Events of Default 42 9.2 Remedies Upon Default 45 9.3 Distributions 45 9.4
Notice of Events of Default 45 9.5 Acceleration 46 9.6 Waiver of Default 46 9.7
Remedies of Security Agent 46 9.8 Receiver or Receiver Manager 48 9.9 No Suits
by Holders 50 9.10 Application of Proceeds by Security Agent 50 9.11
Distribution of Proceeds 51 9.12 Remedies Cumulative 51 9.13 Judgment Against
the Company 51

 

 -ii-

 

  

  Article 10     CONCERNING THE SECURITY AGENT         10.1 Rights and Duties of
Security Agent 52 10.2 Evidence, Experts and Advisers 52 10.3 Security Agent Not
Required to Give Security 53 10.4 Protection of Security Agent 53 10.5
Resignation, Removal or Replacement of Security Agent 54 10.6 Acceptance of
Agency 55 10.7 Authority of Security Agent 55 10.8 Indemnification 55        
Article 11     GENERAL         11.1 Reliance and Non-Merger 56 11.2 Amendment
and Waiver 56 11.3 Notices 57 11.4 Time 58 11.5 Further Assurances 58 11.6
Assignment 58 11.7 Entire Agreement 59 11.8 Governing Law 59 11.9 Attornment 59
11.10 Counterparts 59

 

Exhibit 1 Form of 10% Secured Convertible Note     Exhibit 2 Form of Conversion
Notice     Schedule 1.1(a) Information Relating to Holders     Schedule 1.1(b)
List of Collateral Accounts     Schedule 7.1(g) Intellectual Property    
Schedule 7.1(k) Litigation, etc.     Schedule 7.1(m) Financial Statements    
Schedule 7.1(n) Company and its Subsidiaries     Schedule 7.1(t) Affiliated
Transactions     Schedule 8.2(a) Form of Officer Certificate

 

 -iii-

 

 

NOTE PURCHASE AGREEMENT

 

THIS AGREEMENT is made as of the 1st day of May, 2017.

 

BETWEEN:

 

ARKADOS GROUP, INC,

a Delaware corporation,

 

(the "Company")

 

- and -

 

AIP ASSET MANAGEMENT INC.,

in its capacity as security agent for and on behalf of the Holders

 

(the "Security Agent"),

 

- and -

 

AIP GLOBAL MACRO FUND, LP,

in its capacity as a Holder,

 

("AGMF")

 

- and -

 

AIP GLOBAL MACRO CLASS,

in its capacity as a Holder,

 

("AGMC")

 

- and -

 

AIP CANADIAN ENHANCE INCOME CLASS,

in its capacity as a Holder,

 

("ACEIC")

 

- and -

 

The other parties that become Holders from time to time,

 

(together with AGMF, AGMC AND ACEIC and their respective successors and assigns,
collectively, the "Holders").

 

 

 

  

WHEREAS subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to the Holders from time to time the Notes (as
defined below);

 

AND WHEREAS the Holders desire to purchase the Notes on the terms and conditions
set forth herein;

 

AND WHEREAS the Security Agent has agreed to act as security agent on behalf of
the Holders with regard to certain matters associated with the Notes;

 

NOW THEREFORE THIS AGREEMENT WITNESSES THAT, in consideration of the premises,
the covenants herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party, the Company, the
Security Agent and the Holders agree as follows:

 

Article 1

INTERPRETATION

 

1.1Definitions

 

For the purposes of this Agreement:

 

"Acquisition" shall mean, with respect to any Person, any purchase or other
acquisition, regardless of how accomplished or effected (including any such
purchase or other acquisition effected by way of amalgamation, merger,
arrangement, business combination or other form of corporate reorganization or
by way of purchase, lease or other acquisition arrangements), of (a) any other
Person (including any purchase or acquisition of such number of the issued and
outstanding securities of, or such portion of an equity interest in, such other
Person that such other Person becomes a Subsidiary of the purchaser or of any of
its Affiliates) or of all or substantially all of the Property of any other
Person, or (b) any division, business, operation or undertaking of any other
Person or of all or substantially all of the Property of any division, business,
operation or undertaking of any other Person.

 

"Affiliate" means, with respect to any Person, any other Person who directly or
indirectly Controls, is Controlled by, or is under direct or indirect common
Control with, such person, and includes any Person in like relation to an
Affiliate. Notwithstanding the foregoing, the Holders and their Affiliates shall
be deemed to not be Affiliates of the Company or the other Obligors for the
purposes of the Loan Documents.

 

"Applicable Law" means, in respect of any Person, property, transaction, event
or course of conduct, (i) all federal, provincial, state or municipal laws,
statutes, rules, by-laws and regulations, regulatory policies, (ii) all
applicable official directives, orders, judgments and decrees of Governmental
Authorities (whether or not having the force of law), (iii) applicable rulings
and conditions of any licence, permit, certificate, registration, authorization,
consent and approval issued by a Governmental Authority, and (iv) any
requirements under or prescribed by applicable common law, in each case, binding
or affecting the Person, property, transaction, event or course of conduct
referred to in the context in which the term is used in each case whether or not
having the force of Law.

 

 - 2 - 

 

  

"Arkados" means Arkados, Inc., a Delaware corporation and a wholly-owned
subsidiary of the Company.

 

“Arkados Energy” means Arkados Energy Solutions, LLC, a Delaware limited
liability company and a wholly-owned subsidiary of the Company.

 

"Bank Indebtedness" means Indebtedness owing to Wells Fargo Bank pursuant to the
loan agreement with SolBright in the aggregate principal amount of $2,000,000.

 

"Bankruptcy Law" means the Bankruptcy and Insolvency Act (Canada), the
Winding-Up Act (Canada), the Companies Creditor's Arrangement Act (Canada), the
U.S. Bankruptcy Code or any other Canadian federal or provincial, U.S. federal,
state or local law or foreign law or corporate statute relating to bankruptcy,
insolvency, winding up, liquidation, reorganization or relief of debtors;

 

"Blocked Account Agreement" means the blocked account agreement executed by the
Company in favour of the Security Agent, for and on behalf of the Holders, in
respect of each of the Collateral Accounts.

 

"Break Fee" means $225,000.

 

"Business" means the business of the Company and the Obligors consisting of
developing solutions that enable machine-to-machine communications and related
activities of its Subsidiaries, including but not limited to activities of
SolBright Renewable Energy, LLC, a solar panel manufacturer and turn-key energy
solutions developer.

 

"Business Day" means a day (other than Saturday or Sunday) on which banks are
generally open for business in Toronto, Ontario and in New York, New York.

 



"Business Plan" means (i) the business plan presented by the Company to the
Holders prior to the Closing Date, and (ii) subsequent business plans approved
by the board of managers of the Company and delivered to the Holders in
accordance with Section 8.2(a)(iv).

 

“Buyer Note” means the secured convertible promissory note in the principal
amount of $2,000,000, dated as of the May 1, 2017, to be issued to SolBright,
which note shall be subordinated to the Notes.

 

“Buyer Preferred Stock Note” means the convertible promissory note in the
principal amount of $6,000,000, dated as of the May 1, 2017 to be issued to
SolBright, that is convertible into preferred stock of the Company

 

 - 3 - 

 

  

"Cash Equivalents" means:

 

(a)marketable obligations issued or unconditionally guaranteed by the Canadian
or United States government, or any province or state thereof maturing within 12
months of the date of acquisition, in each case having a rating of "A-" (or the
then equivalent grade) or better by a nationally recognized rating agency;

 

(b)certificates of deposit, guaranteed investment certificates, term deposits
and bankers' acceptances maturing within 12 months of the date of acquisition,
and overnight bank deposits, in each case which are issued by a commercial bank
organized under the laws of Canada or the United States or any province, state
or district thereof having a senior unsecured rating of "A-" or better by S&P or
Moody's;

 

(c)repurchase obligations with a term of not more than 30 days for underlying
investments of the types described in clauses (a) and (b) entered into with any
bank meeting the qualifications specified in clause (b); and

 

(d)shares of any money market fund that has substantially all of its assets
invested continuously in the types of investments referred to above, has net
assets of at least $500,000,000 and has the highest rating obtainable from
either Moody's or S&P.

 

"Change of Control" means the occurrence of any transaction or event as a result
of which any Person (or group of Persons acting jointly or in concert) purchases
or acquires legal or beneficial ownership, either directly or indirectly, of 50%
or more (by voting power) of the outstanding shares of the Company or shares or
membership interests (as applicable) of its Subsidiaries.

 

"Closing Date" means, unless otherwise agreed by the Company and the Security
Agent, the date that is three (3) Business Days following the day all of the
closing conditions set out in Section 3.1 hereto have been satisfied or waived
by the Security Agent.

 

"Closing Fee" has the meaning given to such term in Section 4.3, which shall be
paid to the Security Agent on behalf of the Note Holders.

 

"Collateral" means all Property of the Company and the Obligors subject to the
Security.

 

"Collateral Accounts" means the accounts set forth in Schedule 1.1(b) hereto.

 

"Company Pledge Agreement" means the pledge agreement executed by the Company in
favour of the Security Agent, for and on behalf of the Holders, providing for
the pledge of all of shares or membership interests (as applicable) of all
Subsidiaries held by the Company, substantially in the form agreed to between
the parties as of the Closing Date;

 

"Confessions of Judgment" mean notarized affidavits of confession of judgment
executed by each of the Company, Arkados, and Arkados Energy, satisfying the
requirements of New York Civil Practice Law and Rules § 3218 (Judgment by
confession), in form and substance satisfactory to Security Agent, in its sole
discretion, which affidavits of confession of judgment may be filed by Security
Agent in the Supreme Court of New York for the County of New York as provided in
Section 9.7.

 

 - 4 - 

 

  

"Contaminant" means any material, substance, contaminant, dangerous good,
pollutant or waste that is regulated under any Environmental Law, including any
petroleum product, flammable, explosive or radioactive materials, asbestos in
any form that is or could become friable, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
polychlorinated biophyls and anything that is deemed to be or defined as or
included in the definition of "contaminant", "dangerous good", "deleterious
substance", "dangerous good", "hazardous substances", "toxic substances",
"hazardous materials", "subject waste", "hazardous wastes" or words of similar
import under any Environmental Law or that does pose a hazard to health and/or
safety of Persons or the environment, including any breakdown products or
components of anything described herein.

 

"Control" means the possession, directly or indirectly of the power to direct or
cause the direction of management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and "Controlled" has a
corresponding meaning.

 

"Date of Conversion" has the meaning given to such term in Section 6.2(a).

 

"Default" means any event or condition which, upon notice, lapse of time, or
both, would constitute an Event of Default.

 

"Distribution" means:

 

(a)the payment, directly or indirectly, by any Obligor of any dividends, or the
making of any capital payments or redemptions, or any payment of any amount on
account of any Indebtedness other than Indebtedness under the Notes; or

 

(b)the payment of any bonuses, payments or distributions in respect of the
profits of the Company or its Subsidiaries;

 

(c)the payment of any management, consultant or similar fees or bonuses to any
holder of shares of the Company or any shares or membership interests (as
applicable) of its Subsidiaries or any officer, manager, employee or member of
the Company or its Subsidiaries; or

 

(d)the issuance by any Obligor of equity interests or options to acquire equity
interests in any Obligor to any officer, manager, employee or member of such
Obligor.

 

"Environmental Law" means any and all Applicable Laws, in each case as now or
thereafter applicable or in effect, relating to environmental or occupational
health and safety matters, including the regulation or protection of human
health, safety or the environment or Releases or threatened Releases of
Contaminants into the indoor or outdoor environment, including air, soil,
surface water, ground water, wetlands, land or subsurface strata, or otherwise
relating to the generation, manufacturing, processing, distribution, use,
treatment, storage, disposal, transport or handling of Contaminants.

 

 - 5 - 

 

  

"Event of Default" is defined in Section 9.1.

 

"Excluded Taxes" means, in relation to any Person, those Taxes on income or
capital (or Taxes thereon) which are imposed or levied by any jurisdiction or
any political subdivision of such jurisdiction as a result of such Person: (a)
being organized under the laws of such jurisdiction or any political subdivision
of such jurisdiction; (b) having its principal office or lending office in such
jurisdiction; (c) being resident in such jurisdiction; (d) carrying on business
in such jurisdiction; or (e) not dealing at arm's length (as defined for the
purposes of any taxing statute in the applicable jurisdiction) with the Company.

 

"Fiscal Quarter" means a period of approximately three consecutive months in
each Fiscal Year ending on May 31, August 31, November 30, and February 28, as
the case may be, of such year.

 

"Fiscal Year" means, in respect of the Company and each Obligor, a fiscal year
ending on May 31 of each year.

 

"GAAP" means generally accepted accounting principles in the United States,
including IFRS, as applicable, applied on a consistent basis.

 

"General Security Agreement" means the general security agreement executed by
each of the Company and its Subsidiaries in favour of the Security Agent, for
and on behalf of the Holders, providing for a first charge and security interest
(subject only to Permitted Liens) on all the then present and future real
property, personal property, fixed assets, equipment, accounts receivable,
inventory, Intellectual Property and all other assets and undertaking of each of
the Company and its Subsidiaries, in form and substance satisfactory to the
Majority Holders, as amended, supplemented, restated or replaced from time to
time.

 

"Governmental Authority" means any government, parliament, legislature,
regulatory authority, agency, department, commission, board, instrumentality or
rule-making entity of any government, parliament or legislature, or any court,
tribunal, arbitration board or arbitrator or (without limitation to the
foregoing) other law, regulation or rule making entity (including, without
limitation, a Minister of the Crown, any central bank, Superintendent of
Financial Institutions or other comparable fiscal or monetary authority or
agency or authority regulating banks) having or purporting to have jurisdiction
in the relevant circumstances, or any Person acting or purporting to act under
the authority of any of the foregoing (including, without limitation, any
arbitrator).

 

"Guarantee" means each guarantee executed by a Guarantor in favour of the
Security Agent, for and on behalf of the Holders, in form and substance
satisfactory to the Majority Holders, guaranteeing all of the Obligations
hereunder, as amended, supplemented, restated or replaced from time to time.

 

 - 6 - 

 

 

"Guarantee and Security Agreement" means each guarantee and security agreement
executed by a Guarantor in favour of the Security Agent, for and on behalf of
the Holders, in form and substance satisfactory to the Majority Holders,
guaranteeing all of the Obligations hereunder, as amended, supplemented,
restated or replaced from time to time and granting a first charge and security
interest (subject only to Permitted Liens) on all the then present and future
real property, personal property, fixed assets, equipment, accounts receivable,
inventory, Intellectual Property and all other assets and undertaking of such
Guarantor.

 

"Guarantors" means, collectively, any Person at the Security Agent discretion
that guarantees the Indebtedness of the Company under the Notes from time to
time, including but not limited to all Subsidiaries.

 

"Hedging Agreement" means, for any Person, any arrangement or transaction
between that Person and any other Person which is a rate swap transaction, basis
swap, forward rate transaction, interest rate option, forward foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate-swap transaction, currency option or any
other similar transaction (including any option with respect to any of such
transactions or arrangements) designed to protect or mitigate against risks in
interest or currency exchange fluctuations.

 

"Holders" means, collectively, the Persons listed on Schedule 1.1(a) hereto, as
updated from time to time, who have an obligation to purchase the Initial Notes
on the Closing Date and "Holder" means any one of them.

 

"IFRS" means International Financial Reporting Standards established by the
International Accounting Standards Board, as amended from time to time.

 

"Indebtedness" means, with respect to any Person, without duplication:

 

(a)an obligation of such Person for borrowed money;

 

(b)an obligation of such Person evidenced by a bond, note, debenture or similar
instrument;

 

(c)an obligation arising in connection with an acceptance facility or letter of
credit issued for the account of such Person;

 

(d)an obligation of such Person in relation to purchase money agreements,
deferred purchase price payments in respect of property or services, excluding
trade payables and other accrued current liabilities incurred in the ordinary
course of business in accordance with customary commercial terms;

 

(e)all capitalized lease obligations of such Person;

 

(f)an obligation of such Person or of any other Person secured by a Lien on any
property or asset owned or held by such Person, to the extent attributable to
that Person's respective interest in such Property, whether or not the
obligations secured thereby shall have been assumed;

 

 - 7 - 

 

 

(g)the net amount of all obligations of such Person (determined on a
marked-to-market basis) under Hedging Agreements; or

 

(h)all guarantee, indemnity or financial support obligations of such Person
determined in accordance with GAAP.

 

"Initial Notes" means the Tranche A Notes in the principal amount of $2,500,000
issued by the Company to the Holders on the Closing Date under this Agreement.

 

"Intellectual Property" means all licenses, trademarks, patents, copyrights and
agreements with respect to the usage of technology or other permits that are
necessary for the operation of or used in connection with the Business.

 

"Interest Payment Date" is defined in Section 4.1(b).

 

"Interest Rate" is defined in Section 4.1(b).

 

"Investment" in any Person means any direct or indirect (a) acquisition of any
equity interest in such Person, or (b) any loan or advance made to such Person
and, in determining the amount of any Investment involving a transfer of any
Property other than cash, that Property will be valued at its fair value at the
time of such transfer.

 

"Lien" means any mortgage, charge, pledge, hypothecation, assignment by way of
security, deposit arrangement intended to secure the payment or performance of
an obligation, lien (statutory or otherwise), preference, priority, security
interest or other charge or encumbrance of any nature however arising, or any
other agreement or arrangement creating in favour of any creditor a right in
respect of any particular property, and includes the right of a lessor under a
capitalized lease obligation, the right of a vendor under a conditional sale
agreement and any easement, right of way or other encumbrance on real property.

 

"Loan Documents" means this Agreement, the Notes, the Security Documents, each
Guarantee and Security Agreement, any other Guarantee and all other agreements,
instruments and documents from time to time (both before and after the date of
this Agreement) delivered in connection therewith.

 

"Majority Holders" means the Holder or Holders of greater than 85% of the
aggregate outstanding Principal Amount of Notes.

 

"Material Adverse Effect" means any event or occurrence of whatever nature that
could reasonably be expected to result in a material adverse effect on:

 

(a)the business, property, condition (financial or otherwise) or prospects of
the Company and its Subsidiaries, taken as a whole,

 

(b)the ability of the Company or any other Obligor to pay or perform or comply
with any of their material obligations under the Loan Documents;

 

 - 8 - 

 

  

(c)the validity, perfection or priority of the Liens on the Collateral in favour
of the Security Agent and the Holders or the value of the Collateral;

 

(d)the validity or enforceability of any of the Loan Documents; or

 

(e)the ability of the Security Agent or the Holders to enforce their rights and
remedies under the Loan Documents or any related document, instrument or
agreement.

 

"Maturity Date" means the date which is one year after the Closing Date. The
Security Agent may conduct semi-annual reviews. If such reviews determine that
an Event of Default has occurred or is occurring the Security Agent, at the
direction of the Majority Holders, may exercise any remedies permitted by this
agreement.

 

"Moody's" means Moody's Investors Service, Inc. or any successor thereto.

 

"Notes" means, collectively, any and all Tranche A Notes, and "Note" means any
one of them.

 

"Notice of Conversion" has the meaning given to such term in Section 6.2(a).

 

"Obligations" means, with respect to the Notes, all indebtedness, liabilities
and other obligations owed to the Holders under this Agreement or under any
other Loan Document, whether actual or contingent, direct or indirect, matured
or not, now existing or hereafter arising.

 

"Obligors" means, collectively, the Company and each Guarantor and "Obligor"
means any one of them.

 

"Operating Agreement" means the Limited Liability Company Operating Agreement
for Arkados Energy or SolBright, as the case may be, executed by and among each
of the Persons whose names are set forth on Exhibit A thereto and such other
Persons who from time to time are admitted as members of the Company or engaged
as managers of the Company and whose names are set forth on Exhibit A.

 

"Percentage Interest" has the meaning specified in the Operating Agreement.

 

"Permitted Indebtedness" means,

 

(a)Purchase Money Obligations in an aggregate principal amount not exceeding
$10,000 at any time;

 

(b)the Obligations;

 

(c)Indebtedness that is expressly subordinated by its terms to the Obligations,
on terms satisfactory to the Security Agent, for and on behalf of the Majority
Holders, acting reasonably;

 

 - 9 - 

 

  

(d)intercompany Indebtedness between Obligors that is subordinated by its terms
to the Obligations on terms and conditions satisfactory to the Security Agent
for and on behalf of the Majority Holders, acting reasonably;

 

(e)other Indebtedness (the principal amount of which (when aggregated with the
outstanding principal amount of any other Indebtedness incurred under this
paragraph)) does not exceed $10,000 (or its equivalent in another currency or
currencies);

 

(f)the Buyer Note;

 

(g)The Buyer Preferred Stock Note; and

 

(h)the assumed liabilities as defined in the Asset Purchase Agreement between
the Company and SolBright dated as of May 1, 2017, which liabilities are
subordinated to the Notes.

 

"Permitted Liens" means, in respect of any property of the Obligors, any of the
following:

 

(a)Liens for taxes, assessments or government charges, including charges for
workers' compensation and employment insurance, which are not due or delinquent,
or if due or delinquent, the validity of which is being contested diligently and
in good faith by appropriate proceedings;

 

(b)Liens imposed or permitted by law such as carriers' liens, builders' liens,
materialmen’s liens and other liens, privileges or other charges of a similar
nature, in respect of obligations not yet due or delinquent, or if due or
delinquent, the validity of which is being contested diligently and in good
faith by appropriate proceedings;

 

(c)undetermined or inchoate Liens arising in the ordinary course of and
incidental to construction or current operations which have not been filed
pursuant to law and in respect of which no steps or proceedings to enforce such
Liens have been initiated, and which relate to obligations which are not due or
delinquent, or if due or delinquent, the validity of which is being contested
diligently and in good faith by appropriate proceedings;

 

(d)the Security;

 

(e)Liens of judgments rendered or claims filed which are being contested in good
faith by it by proper legal proceedings, provided that such proceedings
effectively postpone enforcement of any such Lien and do not otherwise result in
an Event of Default hereunder;

 

 - 10 - 

 

  

(f)licences, easements, rights-of-way, servitudes, zoning, and similar rights in
or restrictions in respect of land (including rights-of-way and servitudes for
railways, sewers, drains, gas and oil pipelines, gas and water mains, electric
light and power and telephone or telegraph or cable television conduits, poles,
wires and cables) granted to or reserved or taken by other Persons, which do
not, individually or in the aggregate detract from the value of, or impair the
use of, the property subject thereto or any significant part thereof;

 

(g)the reservations, limitations, provisos and conditions in any original grants
from the Crown or any governmental authorities of any land or interests therein
and statutory exceptions, qualifications and reservations in respect of title;

 

(h)defects in title which are not general in application and which do not,
individually or in the aggregate, detract from the value of, or impair the use
of, the property or any significant part thereof;

 

(i)Liens securing Permitted Indebtedness, provided the liens granted under the
Security Agreements have priority over such liens securing Permitted
Indebtedness.;

 

(j)Liens securing Permitted Indebtedness under clause (d) of the definition
thereof, provided such Liens are subordinated to the Security and have been
pledged to the Security Agent, for and on behalf of the Holders, in each case to
the satisfaction of the Majority Holders;

 

(k)Liens securing Permitted Indebtedness under clause (e) of the definition
thereof provided such Liens are subordinated to the Security, in each case to
the satisfaction of the Majority Holders;

 

(l)the right reserved to, or vested in, any Person under the terms of any lease,
licence, franchise, grant or permit acquired by an Obligor, or under any
statutory provision, to terminate any such any lease, licence, franchise, grant
or permit, or to require annual or other payments as a condition to the
continuation of such right; and

 

(m)Liens made or incurred in the ordinary course of business to secure the
performance of bids, tenders, contracts (other than for the borrowing of money),
leases or statutory obligations.

 

"Person" means any individual, partnership, limited partnership, joint venture,
syndicate, sole proprietorship, company or corporation with or without share
capital, unincorporated association, trust, trustee, executor, administrator or
other legal personal representative or Governmental Authority.

 

"Principal Amount" means the aggregate principal amount of the Notes issued and
outstanding under this Agreement from time to time.

 

"Property" means in respect of any Person, all or any portion of its
undertaking, property, assets, both real and personal, including for greater
certainty any securities in a corporation or ownership interest in any entity.
"Property" shall include any real property which is legally or beneficially
owned, and to the extent the Company or an Obligor has an interest in real
property that is other than legal or beneficial ownership, "Property" shall only
include such limited interest.

 

 - 11 - 

 

  

"Purchase Money Obligations" means any Indebtedness (including without
limitation a capitalized lease obligation) incurred or assumed to finance all or
any part of the acquisition price (not exceeding the fair market value) of any
asset acquired by any of the Company and its Subsidiaries.

 

“Registration Rights Agreement” is defined in Section 3.1(m).

 

"Regulatory Approval" means any consent, waiver, approval or other authorization
issued by or of a Governmental Authority that is necessary in order to
consummate the Transactions.

 

"Release" means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration, including the
movement of Contaminants in, on, over or through the environment.

 

"Relevant Jurisdictions" means, from time to time, with respect to each Obligor,
the province, state or territory in Canada or the United States or relevant
political subdivision in any other country: (i) where a filing or registration
or new Lien document is required in order to protect, perfect or create the
Liens on intangible and material tangible assets created by the Security or the
interests of the Security Agent, for and on behalf of the Holders, hereunder; or
(ii) such other jurisdiction reasonably determined by the Majority Holders as a
jurisdiction in which a filing or registration or new Lien document is necessary
or advisable to preserve, protect, perfect or create the Lien created by the
Security or the interests of the Security Agent, for and on behalf of the
Holders, hereunder.

 

"S&P" means Standard and Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc. or any successor thereto.

 

"Securities Commissions" means, collectively, the securities commissions or
other securities regulatory authorities in each of the provinces and territories
of Canada and of the United States and each state thereof.

 

"Securities Laws" means, collectively, and, as the context may require, all
applicable securities laws of each of the provinces and territories of Canada
and the respective regulations made thereunder, together with all applicable
policy statements, instruments, blanket orders and rulings of the Securities
Commissions and all discretionary orders or rulings, if any, of the Securities
Commissions made in connection with the transactions contemplated by this
Agreement together with applicable published policy statements of the Canadian
Securities Administrators, as the context may require.

 

"Security" means the Liens created by the Security Documents.

 



"SEC Approval" has the meaning given to such term in Section 8.1(o).

 

 - 12 - 

 

  

"Security Agent" means AIP Asset Management Inc. (and its successors and
assigns) in its capacity as security agent under the Security.

 

"Security Agreements" is defined in Section 5.1.

 

"Security Documents" means the Security Agreements, and any other documents,
filings or instruments held by the Security Agent, for and on behalf of the
Holders, securing or intended to secure repayment of the Obligations, including,
without limitation, the security described in Section 5.1.

 

"Senior Officer" means, in respect of any Person, the individual holding from
time to time the position of the president, a vice-president, a director, a
manager, the chief executive officer, the chief financial officer or the
secretary of that Person.

 

"Shares" mean shares of the Company’s common stock, par value $0.0001 per share.

 

"SolBright" means SolBright Renewable Energy, LLC, a limited liability company
organized under the laws of the State of South Carolina whose assets will be
purchased and transferred to the Company at Closing.

 

"Solvent" means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property (for clarity, calculated to
include goodwill and other intangibles) of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; and (b)
such Person is able to pay its debts and liabilities as they become due. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time, can
reasonably be expected to become an actual or matured liability;

 

"Subsidiaries" means any Person directly or indirectly Controlled by another
Person from time to time. With respect to Arkados, Subsidiaries shall include
(but shall not be limited to) Arkados Energy and Arkados, Inc.

 

"Super-Majority Holders" means the holder or holders of greater than 95% of the
aggregate outstanding principal amount of the Notes.

 

"Taxes" includes all present and future income, corporation, capital gains,
capital, mining, sales, harmonized sales, value-added and goods and services
taxes and all stamp, franchise and other taxes and levies, imposts, deductions,
duties, charges and withholdings whatsoever imposed by any Governmental
Authority together with interest thereon and penalties with respect thereto, if
any, and charges, fees and other amounts made on or in respect thereof;

 

"Tranche A Notes" means the secured convertible notes issued by the Company
hereunder, and includes the Initial Notes;

 

"Transactions" means all agreements, undertakings, transactions and other
dealings relating to or contemplated by the Loan Documents.

 

 - 13 - 

 

  

"U.S. Securities Act" means the United States Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.

 

"U.S. Securities Laws" means the U.S. federal securities laws, including without
limitation, the U.S. Securities Act and applicable state securities laws.

 

"Warrants" mean the 2,500,000 warrants issued to the Security Holder on behalf
of the Holders, permitting the holders thereof to acquire 2,500,000 Share of the
Company’s common stock at an exercise price of $1 per share. Anti-dilution
rights similar to those set forth in Section 6.1(d) shall apply in the case of
the Warrants. The Warrants shall have a five-year term and a cashless exercise
provision permitting, but not requiring, the Security Agent to exercise the
warrants in a cashless exercise.

 

1.2Gender and Number

 

Words importing the singular include the plural and vice versa and words
importing gender include all genders.

 

1.3Interpretation Not Affected by Headings, etc.

 

The division of this Agreement into Articles, Sections, subsections and
paragraphs and the insertion of headings are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement. The
terms "this Agreement", "Agreement", "hereof", "hereunder" and similar
expressions refer to this Agreement and not to any particular Article, Section,
paragraph or other portion hereof and include any agreement supplemental hereto.

 

1.4Monetary References

 

Any reference in this Agreement to "Dollars", "dollars" or the sign "$" is a
reference to the lawful currency of the United States of America.

 

1.5References

 

Except as otherwise specifically provided, references in this Agreement to any
contract, agreement (including this Agreement), document or any other instrument
shall be deemed to include references to the same as varied, amended,
supplemented, restated or replaced from time to time and references in this
Agreement to any enactment, including without limitation, any statute, law,
by-law, regulation, ordinance or order, shall be deemed to include references to
such enactment as re-enacted, amended, extended or replaced from time to time.
References to any Person shall be deemed to include such Person's successors and
assigns, or in the case of the Obligors, such Person's permitted successors and
assigns.

 

1.6Invalidity of Provisions

 

Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity, illegality or unenforceability of any such
provision or part thereof by a court of competent jurisdiction shall not affect
the validity or enforceability of any other provision hereof.

 

 - 14 - 

 

  

1.7This Agreement to Govern

 

If there is any inconsistency between the terms of this Agreement and the terms
of any Security Document, the provisions of this Agreement will prevail to the
extent of the inconsistency.

 

1.8Actions on Days Other Than Business Days

 

Except as otherwise specifically provided herein, where any payment is required
to be made or any other action is required to be taken on a particular day and
such day is not a Business Day and, as a result, such payment cannot be made or
action cannot be taken on such day, then this Agreement shall be deemed to
provide that such payment shall be made or such action shall be taken on the
first Business Day after such day.

 

1.9Interest Act

 

For the purposes of the Interest Act (Canada) and disclosure under such Act,
whenever interest to be paid under this Agreement or any Loan Document is to be
calculated on the basis of a year of 365 days or 360 days or any other period of
time that is less than a calendar year, the yearly rate of interest to which the
rate determined pursuant to such calculation is equivalent is the rate so
determined multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by either 365, 360 or such other
period of time, as the case may be.

 

1.10Meaning of 'outstanding' for certain purposes

 

Each Note will be deemed to be outstanding from the time it is issued until it
is cancelled or delivered to the Company for cancellation, provided that, for
the purpose of any provision of this Agreement referencing or entitling the
Holder thereof to vote, sign consents, requests or other instruments or take any
other action, Notes owned by the Company will be disregarded. Notes that have
been partially redeemed, prepaid or repaid, will be deemed to be outstanding
only to the extent of the unredeemed or unconverted part of the principal amount
thereof.

 

1.11Permitted Liens

 

The ability of the Obligors to incur or suffer to exist Permitted Liens is not,
and shall not be construed as, a subordination, constructive or otherwise, of
the Security to any such Permitted Lien.

 

 - 15 - 

 

  

Article 2

AUTHORIZATION, PURCHASE AND SALE OF NOTES

 

2.1Authorization of Notes

 

The Company has authorized the issue and sale of Tranche A Notes in an aggregate
principal amount of $2,500,000.00. The Tranche A Notes shall be substantially in
the form set out in Exhibit 1, unless otherwise agreed to by the Company and the
Majority Holders.

 

2.2Sale and Purchase of Notes; Issuance of Notes

 

(a)           Subject to the terms and conditions set forth in this Agreement,
including, without limitation, the conditions set out in Section 3.1, on the
Closing Date, the Company shall issue and sell to the Holders and the Holders
shall purchase from the Company a Tranche A Note in the aggregate principal
amount of $2,500,000 (the "Initial Notes") for an aggregate purchase price equal
to $2,125,000 (the Tranche A Notes having original issue discount of 15
percent), less any deductions permitted in accordance with Article 4. On the
Closing Date, the Company shall deliver to the Holders the Initial Notes in the
form of a single Tranche A Note (or such greater number of Notes in
denominations of at least $50,000, and increments of $50,000 in excess thereof,
as a Holder may request) dated the Closing Date and registered in such Holders'
names (or in the names of their respective nominees), against delivery by such
Holders to the Company of immediately available funds in the amount of the
purchase price therefor as set out in this Section 2.2(a) by certified cheque,
bank draft or wire transfer of immediately available funds for the account of
the Company, in each case, to be deposited in an account that is a Collateral
Account.

 



(b)           If on the Closing Date, the Company fails to tender a Note to the
applicable Holder as provided herein, or any of the conditions specified in
Section 3.1 or Section 3.2, as applicable, or agreed between the Company and the
Majority Holders have not been fulfilled to the Majority Holders' satisfaction,
such Holder may, at its election, be relieved of all further obligations under
this Agreement, without thereby waiving any rights such Holder may have by
reason of such failure or nonfulfillment.

 

2.3Pari-Passu Ranking

 

All Notes issued hereunder will rank pari-passu with all other Notes issued
under this Agreement. No amendments may be made to any Note without the same
amendments being made to the other Notes. Any and all payments of principal and
interest made to any holder of the Notes shall be made rateably to all Holders.
Any security granted to secure the obligations of the Company to any Holder
shall be granted in favour of the Security Agent, for and on behalf the Holders.

 

2.4Legend

 

Each certificate representing the Tranche A Notes shall bear the following
legends:

 

 - 16 - 

 

  

THE NOTE REPRESENTED BY THIS INSTRUMENT HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER ANY STATE
SECURITIES LAWS AND IS OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE
REGISTRATION AND QUALIFICATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. THIS NOTE
MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED, HYPOTHECATED, OR OTHERWISE
DISPOSED OF ONLY IF REGISTERED AND QUALIFIED UNDER APPLICABLE FEDERAL AND STATE
SECURITIES LAWS OR IN RELIANCE ON EXEMPTIONS FROM THE SUCH REGISTRATION AND
QUALIFICATION.

 

Article 3

CONDITIONS TO CLOSING OF NOTES

 

3.1Conditions to Closing of Initial Notes

 

The obligations of the Holders to purchase and pay for the Initial Notes to be
sold to the Holders pursuant to Article 2 are subject to the fulfillment to the
Holders' satisfaction of the following conditions on or prior to the Closing
Date (which conditions are for the sole and exclusive benefit of the Holders and
may be waived in writing by the Holders in their sole discretion):

 

(a)each of the Loan Documents shall have been executed and delivered by all
parties thereto, in form and substance satisfactory to the Security Agent (in
its discretion except if instructed by the Majority Holders), including for
greater certainty, the Initial Notes;

 

(b)the representations and warranties of the Company and the other Obligors in
this Agreement and the other Loan Documents shall be true and correct;

 

(c)no Default or Event of Default shall have occurred and be continuing nor
would any Default or Event of Default occur after giving effect to this
Agreement or the issuance of the Initial Notes;

 

(d)no event shall have occurred which, individually or in the aggregate has had,
or could reasonably be expected to have, a Material Adverse Effect;

 

(e)each of the Obligors shall have obtained all Regulatory Approvals and any
other approvals, waivers, consents and authorizations required on the Closing
Date to permit the Transactions to proceed in compliance with Applicable Law
shall have been obtained and evidence thereof shall have been provided to the
Holders;

 

(f)the filings and registrations shall have been made to perfect the Security in
all jurisdictions reasonably required by the Security Agent (in its discretion
except if instructed by the Majority Holders), and the Security shall
constitute, subject only to Permitted Liens, a first ranking charge over the
Property of the Company and the Obligors (except as otherwise agreed by the
Security Agent (in its discretion except if instructed by the Majority Holders)
and except for Property as to which the Security Agent (in its discretion except
if instructed by the Majority Holders) shall have determined in its reasonable
discretion that the costs of obtaining or perfecting such Security is excessive
in relation to the value of the Security to be offered thereby);

 

 - 17 - 

 

  

(g)the Security Agent, for and on behalf of the Holders, shall have received the
following, in form and substance reasonably satisfactory to the Security Agent
(in its discretion except if instructed by the Majority Holders):

 

(i)a certificate of a Senior Officer of the Company and each other Obligor
(other than Obligors that are individuals) certifying as to compliance with
Section 3.1(b), 3.1(c), 3.1(d), 3.1(e) and 3.1(f) and that attached thereto are
true and correct copies of the following documents, and that such documents are
in full force and effect, unamended:

 

(A)the certificate of formation, operating agreement and all other
organizational documents of the Company and such Obligor;

 

(B)a certificate of incumbency including true specimen signatures of officers or
managers of the Company and such Obligor, as applicable who have executed this
Agreement and/or any of the Loan Documents; and

 

(C)resolutions of its board of directors (or managers in the case of a limited
liability company) evidencing that all necessary action (if any), has been taken
by the Company and such Obligor, as applicable, to authorize the execution,
delivery and performance of the Loan Documents to which it is a party; and

 

(ii)a certificate of good standing or similar certificate with respect to the
Company and each other Obligor (other than Obligors that are individuals) issued
by appropriate government officials of its jurisdiction of organization and any
other jurisdiction in which the Company and such Obligor conducts business;

 

(h)the Holders and the Security Agent, shall have received customary opinions of
counsel to the Company and the other Obligors acceptable to the Security Agent
(in its discretion except if instructed by the Majority Holders), including
opinions with respect to the enforceability of the Loan Documents, compliance
with applicable Securities Laws and U.S. Securities Laws, no Regulatory
Approvals are required in connection with the Transactions other than those that
have been obtained;

 

(i)completion of all credit, collateral, business, financial, accounting,
management, technical, operational and legal due diligence in form and substance
satisfactory in all respects to the Security Agent (in its discretion except if
instructed by the Majority Holders);

 

 - 18 - 

 

  

(j)the Company and each other Obligor shall establish and maintain at its
expense blocked accounts as the Security Agent (in its discretion except if
instructed by the Majority Holders) may specify, with such banks as are
acceptable to the Security Agent (in its discretion except if instructed by the
Majority Holders);

 

(k)the Security Agent (who shall promptly provide to each Holder) shall have
received and (in its discretion except if instructed by the Majority Holders) be
satisfied with (i) a detailed schedule of sources and uses of the proceeds from
the Notes, (ii) independent, third-party reports, expert opinions and valuations
of the business and assets of each of the Company and Subsidiaries; (iii) cash
management, collateral, inter-creditor agreements, hedging policies, and
financial control systems and reporting capability of each of the Company and
Subsidiaries; (iv) compliance by each of the Company and Subsidiaries, in all
respects deemed material by the Holders, with applicable product approvals,
licenses, environmental, health and safety, pension plan, labour statutes, and
other government regulations in each province, state or jurisdiction in which
the Company and Subsidiaries carry on business; (v) certificate showing
sufficient amount of Collateral and availability for Initial Notes to be issued
on the Closing Date and closing balance sheet; (vi) Regulatory Approvals; and
(vii) background checks on key principals, managers and officers of the Company
and Subsidiaries;

 

(l)the Security Agent (who shall promptly provide to each Holder) shall have
received, or shall receive within ten (10) days of the Closing, and (in its
discretion except if instructed by the Majority Holders) be satisfied with (i)
lock-up agreements from each shareholder of Arkados who owns five percent or
more of the securities of Arkados, which lock-up agreements provide that each
such shareholder will not sell or dispose of its equity securities in Arkados at
any time any Note is outstanding and for ten days thereafter without the consent
of the Security Agent, which consent may be denied for any reason, and (ii)
evidence that the stock transfer agent for Arkados has put in place transfer
restrictions on certificates representing such equity securities;

 

(m)the Security Agent (who shall promptly provide to each Holder) shall have
received and (in its discretion except if instructed by the Majority Holders) be
satisfied with a registration rights agreement (“Registration Rights Agreement”)
with the Company pursuant to which (i) the Security Holder may demand, at any
time that any Notes are outstanding, that the Company file, if the Company is
eligible to use a Form S-3 registration statement, as soon as reasonably
practicable, but in no event more than 90 days following such demand, a
registration statement (on Form S-3) to register (i) the Shares into which the
Notes may be converted, and (ii) (collectively the “Note Holders Shares”), (ii)
the Company shall bear registration expenses (exclusive of underwriting
discounts and commissions) of all such registration (including the expense of
one special counsel to the Security Agent not to exceed $25,000), (iii) the
Security Agent shall be entitled to “piggy-back” registration rights on all
Company registrations undertaken by the Company while the Notes are outstanding,
and (iv) such registration statement shall remain effective for 120 days after
such registration statement is declared effective by the U.S. Securities and
Exchange Commission, and which Registration Rights Agreement contains such other
provisions as the Security Agent reasonably requires. Notwithstanding the
foregoing obligations, if the Company furnishes to the Security Agent after such
request for registration, a certificate signed by the Company’s chief executive
officer stating that in the good faith judgment of the Company’s Board of
Directors it would be materially detrimental to the Company and its stockholders
for such registration statement to either become effective or remain effective
for as long as such registration statement otherwise would be required to remain
effective, then the Company shall have the right to defer taking action with
respect to such filing for a period of not more than one hundred fifty (150)
days after the request of Security Agent is given.

 

 - 19 - 

 

  

(n)all fees and expenses contemplated by Section 4.10 shall have been paid in
full by the Company or shall be paid out of the purchase price for the Initial
Notes on the Closing Date;

 

(o)prior to the issuance of the Tranche A Notes, the Security Agent shall have
received confirmation from the Company that it has raised enough cash (excluding
any cash received by the Company for Shares purchased by the Security Agent for
and on behalf of the Holder) in a securities offering to complete the
acquisition of substantially all of the assets of SolBright but no less than net
cash of $700,000 in a manner satisfactory to the Security Agent.

 

(p)The Company shall have issued the Warrants simultaneously with the Closing.

 

Article 4

PAYMENTS

 

4.1Calculation and Payment of Interest

 

(a)           Each Note shall have original issue discount of 15 percent, and
Interest shall accrue on the Principal Amount of each Note from and including
the date of issuance until repayment in full. The interest shall accrue from day
to day at the applicable Interest Rate, both before and after default, demand,
maturity and judgment, and shall be calculated on the basis of the actual number
of days elapsed and on the basis of a year of 365 or 366 days, as applicable.

 

(b)           The Notes shall bear interest on the Principal Amount at rate per
annum equal to 10% per annum plus, if an Event of Default has occurred, an
additional 10% per annum while such Event of Default continues (the "Interest
Rate"). Subject to Section 4.1(c), interest shall be calculated and payable
monthly, in advance on the first day of each month (each, an "Interest Payment
Date") until the entire Principal Amount of each Note has been repaid in full.

 

(c)           The interest for the first month any Notes are outstanding shall
be payable by the Company to the Holders, in advance, on the Closing Date, as
applicable, out of the purchase price of such Notes and shall be non-refundable
regardless if the Notes are redeemed or otherwise repaid or converted prior to
the Maturity Date.

 

 - 20 - 

 

  

4.2Commitment Fee

 

A commitment fee in the total amount of $225,000 shall be paid to the Security
Agent, and the Security Agent acknowledges the receipt of such commitment fee by
the Company, which is fully earned and non-refundable.

 

4.3Closing Fee

 

The Company shall pay to the Security Agent for and on behalf of the Holders a
closing fee of $125,000 (the "Closing Fee"), which shall be due and payable on
the Closing Date and shall be paid to the Security Agent out of the proceeds of
the purchase price of the Initial Notes. The closing fee shall be fully earned
on the Closing Date and shall be non-refundable regardless if the Notes are
redeemed or otherwise repaid or converted prior to the Maturity Date.

 

4.4Break Fee

 

If the Company does not issue Notes to the applicable Holder in accordance with
the terms set forth in this Agreement in circumstances where the Holders are
willing to purchase such Notes, the Company shall pay to Security Agent the
Break Fee.

 

4.5Mandatory Repayment

 

The Principal Amount and all other accrued and unpaid interest and other amounts
payable under this Agreement, shall be due and payable by the Company in full on
the Maturity Date or such earlier date as may be provided for herein, including
upon acceleration after the occurrence of an Event of Default.

 

4.6Prepayment Option

 

The Company may, with the prior written consent of the Majority Holders, prepay
any portion of or all of the Principal Amount of the Notes outstanding together
with all accrued and unpaid interest thereon as follows:

 

(a)If prepaid by the Company within 180 days, at 110% of the outstanding
balance;

 

(b)If prepaid by the Company between 181 days and 270 days, at 115% of the
outstanding balance;

 

(c)If prepaid by the Company after 270 days and prior to maturity, at 120% of
the outstanding balance.

 

4.7Payments Generally

 

All payments made pursuant to this Agreement (in respect of principal, interest
or otherwise) shall be made by the Company to the Holders no later than 1:00
p.m. (Toronto time) on the due date thereof by way of wire transfer of
immediately available funds by or on behalf of the Company to the account
specified therefor by each Holder. Any payments received by any Holder after
such time shall be considered for all purposes as having been made on the next
following Business Day unless the applicable Holder otherwise agrees in writing.

 

 - 21 - 

 

  

4.8Payments - No Deduction

 

(a)           All payments made in respect of this Agreement (in respect of
principal, interest or otherwise) shall, except as required by Applicable Law,
be made in full without set-off or counterclaim, and free of and without
deduction or withholding for any present or future Taxes, other than Excluded
Taxes, provided that if the Company is required by Applicable Law to deduct or
withhold any Taxes, other than Excluded Taxes, from or in respect of any payment
or sum payable to any Holder, the payment or sum payable will be increased as
necessary so that after making all such deductions or withholdings, such Holder
receives an amount equal to the sum it would have received if no such deduction
or withholding had been made and the Company shall pay the full amount deducted
to the relevant Governmental Authority in accordance with Applicable Law.

 

(b)           If any Holder becomes liable for any such Tax in the jurisdiction
in which the Company is located solely as a result of a payment being made
without such Tax in that jurisdiction having been deducted or withheld, the
Company shall indemnify such Holder for such Tax and any interest and penalties
thereon, and the indemnity payment will be increased as necessary so that after
the imposition of such Tax in that jurisdiction on the indemnity payment
(including such Tax in respect of any such increase in the indemnity payment),
such Holder receives the full amount of such Taxes for which it is liable in
that jurisdiction.

 

(c)           Notwithstanding the foregoing, the Company shall not be required
to pay additional amounts in respect of: (i) Excluded Taxes; or (ii) amounts
paid or credited to a "non-resident" for the purposes of the Income Tax Act
(Canada).

 

4.9Illegality

 

If any Applicable Law coming into force after the Closing Date, or if any change
in any existing Applicable Law or in the interpretation or application thereof
by any court or Governmental Authority, now or hereafter makes it unlawful for
any Holder to have subscribed for or hold the Notes or to give effect to its
obligations in respect thereof, such Holder may, by written notice thereof to
the Company, declare its obligations under this Agreement to be terminated, and
the Company shall prepay, within the time required by such law, the Principal
Amount together with accrued interest thereon and any other amounts owing under
this Agreement as may be applicable to the date of such payment. If any such
event will, in the opinion of such Holder, affect only part of this Agreement,
the remainder will be unaffected and the corresponding obligations of the
Company under the Loan Documents will continue.

 

4.10Payment of Costs and Expenses

 

The Company shall pay to the Security Agent and the Holders, on demand, all
reasonable costs and expenses of each of the Security Agent and the Holders and
each one's agents and any receiver or receiver-manager appointed by the Security
Agent or by a court (including, without limitation, all fees, out-of-pocket
expenses and disbursements of legal counsel) in connection with this Agreement
and the other Loan Documents, including, without limitation:

 

 - 22 - 

 

  

(a)costs and expenses incurred in connection the preparation of this Agreement
or any of the other Loan Documents;

 

(b)reasonable costs and expenses incurred obtaining advice as to the Holders'
and/or the Security and/or Monitoring Agents’ rights and responsibilities under
this Agreement or the other Loan Documents; and

 

reasonable costs and expenses incurred in connection with the defence,
establishment, protection or enforcement of any of the rights or remedies of the
Holders and/or the Security Agent under this Agreement or any of the other Loan
Documents including, without limitation, all costs and expenses of establishing
the validity and enforceability of, or of collection of amounts owing under, any
of the Security Documents or any enforcement of the Security including, without
limitation, reasonable fees, expenses and disbursement of legal counsel to the
Security Agent incurred in connection therewith.

 

4.11Indemnities

 

The Company shall indemnify and save harmless the Security Agent and the Holders
from all claims, demands, liabilities, damages, losses, costs, charges and
expenses (including the fees, out-of-pocket expenses and disbursements of legal
counsel to the Security Agent or the Holders), which may be incurred by the
Security Agent or the Holders as a consequence of or in respect of: (a) default
by the Company in the payment when due of any Obligation or any other Default or
Event of Default hereunder; (b) the failure of the Company or any other Obligor
to apply the proceeds of the Notes as agreed herein; (c) the failure of any
representation or warranty contained in this Agreement, in any Loan Document or
in any other agreement, certificate, instrument or other document delivered
pursuant to this Agreement or any Loan Document to be true and accurate in all
material respects; and (d) any breach or non-performance by the Company of any
covenant to be performed by it contained in this Agreement, in any Loan Document
or in any other agreement, certificate, instrument or other document delivered
pursuant to this Agreement or any Loan Document. A certificate of an officer of
any Security Agent or any Holder as to any such claim, demand, liability,
damage, loss, cost, charge or expense and containing reasonable details of the
calculation shall be prima facie evidence of the amount of such claim, demand,
liability, damage, loss, cost, charge or expense. Notwithstanding the foregoing
provisions of this Section 4.11, the Company shall not be obligated to indemnify
any Person under this Section 4.11 for any claim, demand, liability, damage,
loss, cost, charge or expense to the extent that such claim, demand, liability,
damage, loss, cost, charge or expense results from the gross negligence, fraud
or wilful misconduct of such Person or the default by such Person in the
performance of its material obligations under this Agreement.

 

 - 23 - 

 

  

4.12Maximum Rate of Interest

 

Notwithstanding anything herein or in any of the other Loan Documents to the
contrary, in the event that any provision of this Agreement or any other Loan
Documents would oblige the Company to make any payment of interest or other
amount payable to the Holders in an amount or calculated at a rate which would
be prohibited by law or would result in a receipt by the Holders of interest at
a criminal or prohibited rate (as such terms are construed under the Criminal
Code (Canada) or any other Applicable Law), then notwithstanding such provision,
such amount or rate shall be deemed to have been adjusted with the same effect
as if adjusted at the Closing Date to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by law or so result in a receipt
by the Holders of interest at a criminal or prohibited rate, such adjustment to
be effected to the extent necessary in each case, as follows (a) by reducing any
fees and other amounts which would constitute interest for the purposes of
Section 347 of the Criminal Code (Canada) or any other Applicable Law; and (b)
by reducing the Interest Rate.

 

Article 5

SECURITY

 

5.1Security

 

As security for the due and punctual payment of all of the Obligations, the
Company shall, and shall cause each other Obligor, to contemporaneously with the
execution of this Agreement, deliver or cause to be delivered to the Security
Agent, for and behalf of the Holders, in form and substance satisfactory the
Majority Holders and their counsel (collectively, the "Security Agreements"):

 

(a)the General Security Agreement;

 

(b)the Blocked Account Agreement;

 

(c)a Guarantee or Guarantee and Security Agreement from each related party,
material Subsidiary and/or Affiliate of the Company other than the Guarantors,
as deemed necessary by the Majority Holders, in their sole discretion,
including, but not necessarily limited to, Arkados and Arkados Energy;

 

(d)a Guarantee or Guarantee and Security Agreement from Terrence DeFranco, as
deemed necessary by the Majority Holders, in their sole discretion, with a
guaranty of not less than $200,000, in form and substance satisfactory to the
Security Agent.

 

(e)Certificates representing 100 percent of the issued and outstanding equity
securities or membership interests, as the case may be, of Arkados and Arkados
Energy, which certificate (or certificates) is (or are) endorsed and in blank;
and

 

(f)The Confessions of Judgment; and

 

(g)all other documentation, consents and authorizations necessary in order to
make valid and effective the aforementioned agreements.

 

 - 24 - 

 

  

5.2Further Assurances - Security

 

The Company shall take or cause to be taken such action and execute and deliver
or cause to be executed and delivered to the Security Agent, for and on behalf
of the Holders, such agreements, documents and instruments as the Majority
Holders may request, and register, file or record the same (or a notice or
financing statement in respect thereof) in all offices where such registration,
filing or recording is, in the opinion of the Majority Holders or their counsel,
necessary or advisable to constitute, perfect and maintain the Security in all
jurisdictions reasonably required by the Majority Holders, in each case within a
reasonable time after the request therefor, and in each case in form and
substance satisfactory to the Majority Holders and their counsel. For greater
certainty, to the extent that the Majority Holders consent to an amalgamation,
consolidation, merger, winding-up or dissolution of an Obligor, the Obligor
taking such action shall execute and deliver such agreements and other documents
which the Majority Holders may reasonably require to ensure the continued
validity, enforceability and effectiveness of the Security.

 

5.3Security Effective Notwithstanding Date of Advance

 

The Security will be effective and the obligations under this Agreement and the
other Loan Documents with respect thereto will be continuing, whether the monies
hereby or thereby secured or any part thereof is advanced before or after or at
the same time as the creation of any such Security or before or after or upon
the date of execution of this Agreement. The Security will not be affected by
any payments in respect of the Notes or any of the other Loan Documents, but
will constitute continuing security to and in favour of the Security Agent, for
and on behalf of the Holders, for the Obligations from time to time.

 

5.4No Merger

 

The Security shall not merge in any other security. No judgment obtained by or
on behalf of the Holders shall in any way affect any of the provisions of this
Agreement, the other Loan Documents or the Security. For greater certainty, no
judgment obtained by or on behalf of the Holders shall in any way affect the
obligation of the Company to pay principal, interest or other amounts at the
rates, times and in the manner provided in this Agreement.

 

5.5Release of Security

 

Following due payment and performance in full of all Obligations of the Company
and the other Obligors under this Agreement and the other Loan Documents, the
Security Agent shall, at the request, cost and expense of the Company, release
and discharge its rights and interests in the Property subject to the Security.
In addition, if any Property of the Company or the other Obligors is disposed of
as permitted by this Agreement and/or the Loan Documents, or is otherwise
released from the Security at the direction or with the consent of the Majority
Holders, at the request and expense of the Company (on satisfaction, or on being
assured of concurrent satisfaction, of any condition to or obligation imposed
with respect to such disposition), Security Agent shall discharge such Property
from the Security at the Company's request in writing and at the cost and
expense of the Company, and deliver and reassign to the Company any of such
Property then in the possession of the Security Agent.

 

 - 25 - 

 

  

Article 6

CONVERSION OF NOTES

 

6.1Applicability of Article

 

Each Holder has the right, at such Holder’s option, to convert at any time the
Tranche A Notes issued hereunder (in whole or in part) into Shares of the
Company. The number of Shares into which a Tranche A Note may be converted shall
be determined as follows:

 

(a)The Principal Amount of such Note, together with accrued and unpaid interest
and any other amount then payable under such Note (or such portion thereof as
the Note Holder desires to convert), shall be converted into a number of shares
at the conversion price of $0.80 per share, except as otherwise provided in this
Section 6.1.

 

(b)In the event the Company has not raised at least $500,000 in an offering of
its common stock within 90 following Closing, the conversion price shall be
$0.60 per share instead of the $0.80 per share set forth in Section 6.1(a).

 

(c)In the event of an Event of Default that has not been cured at the time of
conversion, the conversion price shall be the lesser of (i) the closing bid of
the Company’s Shares on the day notice of conversion is given or (ii) 75 percent
of the price of Shares in any registered offering, if notice of conversion is
given when the registration statement for such offering is effective, instead of
the $0.80 per share or $0.60 per share set forth in Section 6.1(a) or (b).

 

(d)The number of shares determined under Section 6.1(a), (b), or (c) shall be
adjusted to reflect (that is, to provide the same after-conversion percentage
ownership as if the following event had not occurred)any (i) forward and reverse
stock splits, stock dividends, and similar events which, while they change the
number of shares outstanding, do not change the relative ownership of the
stockholders; (ii) capital reorganizations, mergers, and similar events which
cause changes in the common stock into which a convertible security may be
converted or for which a warrant or option may be exercised; and (iii) issuances
of additional shares of common or preferred stock, common or preferred stock
equivalents, and options, warrants, or convertible securities convertible into
common or preferred stock or common or preferred stock equivalents at prices
below the conversion rate or exercise price of the convertible or exercisable
security at a price below $1.60 per share. For these purposes, all such options,
warrants, or convertible securities shall be deemed to be exercised or converted
upon their issuance.

 

(e)The Company represents and covenants to Security Holder and each Note Holder
that (i) upon issuance, all the Shares issued to a Note Holder under this
Section 6.1 shall be duly authorized, validly issued, fully paid and
non-assessable. The Company will use its reasonable best efforts to cause the
Shares to become registered under U.S. Securities Laws and freely tradable
within one hundred and twenty (120) days of Closing.

 

 - 26 - 

 

  

6.2Manner of Exercise of Right to Convert

 

(a)           The Holder of a Tranche A Note desiring to convert such Note, in
whole or in part, into Shares of the Company shall surrender such Note to the
Company at its principal office together with a written conversion notice (the
"Notice of Conversion"), substantially in the form as set forth on Exhibit 2
hereto, stating (i) the principal amount of the outstanding Note to be converted
into Shares of the Company and (ii) the Percentage Interest to be issued to such
Holder upon conversion of such Note pursuant to Section 6.1. The date on which
the Notice of Conversion is delivered to the Company is referred to herein as
the "Date of Conversion". Effective as of the Date of Conversion, such Holder
shall be admitted as a shareholder of the Company and shall be issued such
Percentage Interest as set forth in the applicable Notice of Conversion. Within
three (3) Business Days after receipt by the Company of the Notice of Conversion
form such Holder, the Company shall deliver to such Holder (i) any payment of
interest to which such Holder is entitled in accordance with Section 6.2(c) and
(ii) duly-authorized, validly-issued, fully-paid, and non-assessable Shares,
issuance of which is covered by an effective registration statement.

 

(b)           Upon a Holder of any Note exercising the right of conversion in
respect of only a part of the Note and surrendering such Note to the Company in
accordance with Section 6.2(a), the Company shall cancel the same and shall
without charge forthwith certify and deliver to the Holder a new Note in a
principal amount equal to the unconverted part of the principal amount of the
Note so surrendered.

 

(c)           The Holder of a Note surrendered for conversion in accordance with
this Section 6.2 shall be entitled to receive accrued and unpaid interest in
respect thereof up to the Interest Payment Date on or immediately preceding the
Date of Conversion of such Notes, but there shall be no payment or adjustment by
the Company on account of any interest accrued or accruing on such Notes from
the latest Interest Payment Date until the Date of Conversion (unless the Date
of Conversion occurs on the Interest Payment Date).

 

6.3Cancellation of Converted Notes

 

Subject to the provisions of Section 6.2 as to Notes converted in part, all
Notes converted in whole or in part under the provisions of this Article 6 shall
be forthwith delivered to and cancelled by the Company and no Note shall be
issued in substitution therefor.

 

Article 7

REPRESENTATIONS AND WARRANTIES

 

7.1Representations and Warranties of the Company and the Guarantors

 

Except as disclosed on the Disclosure Schedule, each of the Company and the
Guarantors represents and warrants to the Holders, acknowledging and confirming
that the Holders are relying thereon without independent inquiry, that:

 

 - 27 - 

 

  

(a)Organization and Qualification. Each of the Company and Subsidiaries duly
organized, validity existing and in good standing under the laws of its
jurisdiction of organization. Each of the Company has the power and authority to
carry on its business, own property, borrow monies and enter into agreements
therefor, execute and deliver the Loan Documents to which it is a party and
observe and perform the terms and provisions thereof. Each of Terrence DeFranco
has the capacity to execute and deliver the Loan Documents to which he is a
party and observe and perform the terms and provisions thereof.

 

(b)Conflict With Other Instruments. The execution and delivery by each of the
Company and Subsidiaries of the Loan Documents to which it is a party and the
performance by each such Obligor of its obligations thereunder and compliance
with the terms, conditions and provisions thereof, will not conflict with or
result in a breach in any material respect of any of the terms, conditions or
provisions of (a) its organizational documents (including any operating
agreements) or by-laws, (b) any Applicable Law, (c) any resolution of the
members or managers of the Obligors, or (d) any contractual restriction binding
on or affecting it or its material properties. The execution and delivery by
each of Terrence DeFranco of each of the Loan Documents to which he is a party
and the performance by each such Obligor of his obligations thereunder and
compliance with the terms, conditions and provisions thereof will not conflict
with or result in a breach in any material respect of any of the terms,
conditions or provisions of (a) any contractual restriction binding on or
affecting him or his material properties; or (b) any Applicable Law.

 

(c)Authorization. The execution and delivery of each of the Loan Documents by
each of the Obligors which is a party thereto and the performance by each of the
Obligors of their respective obligations thereunder have been duly authorized by
all necessary limited liability company action on the part of each Obligor and
any actions required under Applicable Law.

 

(d)Governmental Consent. No permit, consent, approval or authorization of, or
declaration to or filing with, any Governmental Authority is required in
connection with the execution, delivery and performance by the Obligors of this
Agreement and the other Loan Documents to which each is a party, or the
consummation by the Obligors of any other transactions contemplated hereby or
thereby, except (i) as may have been made or obtained prior to the date of this
Agreement or obtained after the Closing Date in accordance with the terms of the
Loan Documents, (ii) the filing of such notices as may be required under the
U.S. Securities Act or any Securities Laws and (iii) such filings as may be
required under applicable state U.S. Securities Laws, which will be timely filed
within the applicable periods therefor.

 

 - 28 - 

 

  

(e)Execution and Binding Obligation. This Agreement and the other Loan Documents
have been duly executed and delivered by each of the Obligors which is a party
thereto and constitute legal, valid and binding obligations of each of the
Obligors which is a party thereto, enforceable against it in accordance with
their respective terms, subject only to any limitation under Applicable Laws
relating to (i) bankruptcy, insolvency, reorganization, moratorium or creditors'
rights generally; (ii) the fact that specific performance and injunctive relief
may only be given at the discretion of the courts; and (iii) the equitable or
statutory powers of the courts to stay proceedings before them and to stay the
execution of judgments.

 

(f)Offering. Subject to the accuracy of the Holders' representations and
warranties in Section 7.3, the offer, sale and issuance of the Notes to be
issued in conformity with the terms of this Agreement and the issuance of the
Shares upon conversion of the Notes pursuant to Article 6 constitute
transactions exempt from the registration requirements of Section 5 of the U.S.
Securities Act.

 

(g)Ownership of Property. Each of the Obligors has good and marketable title to
all of its properties and assets, free and clear of all Liens, except for
Permitted Liens. All Intellectual Property owned by each Obligor is described in
Schedule 7.1(g) hereof.

 

(h)Compliance with Laws. The Company and each other Obligor is in compliance
with all Applicable Law, except for any non-compliance which could not
reasonably be expected to have a Material Adverse Effect.

 

(i)No Violation. Neither the Company nor any other Obligor has violated any law
or any governmental regulation or requirement which violation has had or could
reasonably be expected to have a Material Adverse Effect, and neither the
Company nor any Obligor has received notice of any such violation.

 

(j)No Default. No Default or Event of Default has occurred and is continuing.

 

(k)Litigation, Etc. Except as disclosed in Schedule 7.1(k), there are no
actions, suits, proceedings, trade disputes, orders, investigations or claims
pending, taken or, to the Company's knowledge, threatened against or affecting
the Company or any of its Subsidiaries or any Obligor (or to the Company's
knowledge, pending or threatened against or affecting any of the managers,
officers, members or employees of the Company, its Subsidiaries or any Obligor
with respect to their respective businesses or proposed business activities), or
pending or threatened by the Company, any of its Subsidiaries or any Obligor
against any third party, at law or in equity, or before any arbitrator or by any
Governmental Authority (including, without limitation, any actions, suit,
proceedings or investigations with respect to the transactions contemplated by
this Agreement). None of the Company, any Subsidiary of the Company or any other
Obligor is subject to any judgment, order or decree of any court or other
Governmental Authority.

 

(l)Tax Liability. The Company and each other Obligor has filed all tax returns
which are required to be filed and has paid all taxes, interest and penalties,
if any, which have become due pursuant to such returns or pursuant to any
assessment received by it, except any such assessment which is being contested
in good faith by proper legal proceedings. Without limiting the foregoing all
employee source deductions (including income taxes, employment insurance and
pension plans) payroll taxes and workers' compensation dues are currently paid
and up to date.

 

 - 29 - 

 

  

(m)Financial Statements. The annual audited financial statements of Company and
Subsidiaries and the quarterly unaudited financial statements have been prepared
in accordance with GAAP and fairly present in all material respects the
financial condition of the Company and Subsidiaries as at such date and the
results of its operations for the fiscal period then ended. Since the date of
such financial statements, there has been no event which could reasonably be
expected to have a Material Adverse Effect. Except as set forth in Schedule
7.1(m), none of the Company nor any other Subsidiary of the Company has on the
date hereof any contingent liabilities, liabilities, liabilities for taxes,
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments which have not been disclosed in such financial
statements to the extent required by GAAP.

 

(n)Subsidiaries. As at the date hereof, the Company has no Subsidiaries except
as set forth in Schedule 7.1(n). Each such Subsidiary is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, possesses all requisite limited liability company power and
authority and all material licenses, permits, registrations and authorizations
necessary to own its properties and to carry on its businesses as now being
conducted and as presently proposed to be conducted and is qualified to do
business in every jurisdiction in which its ownership of property or the conduct
of business requires it to qualify. All of the outstanding shares of the Company
and shares or membership interests (as applicable) of Subsidiaries are validly
issued, fully paid and nonassessable, and all such membership interests are
owned by the Company free and clear of any Liens other than Permitted Liens and
are not subject to any option or right to purchase any such membership
interests. Except as set forth in Schedule 7.1(n), neither the Company nor any
Subsidiary of the Company owns or holds the right to acquire any membership
interests or shares of stock or any other security or interest in any other
Person.

 

(o)Absence of Undisclosed Liabilities. None of the Obligors has any material
obligation or liability (whether accrued, absolute, contingent, unliquidated or
otherwise, whether or not known to the Obligor, whether due or to become due and
regardless of when asserted) arising out of transactions entered into at or
prior to the closing of the transactions contemplated by this Agreement, or any
action or inaction at or prior to the date hereof, or any state of facts
existing at or prior to such date.

 

(p)No Material Adverse Effect. No Material Adverse Effect has occurred and is
continuing.

 

 - 30 - 

 

  

(q)Insurance. Neither the Company, any of its Subsidiaries, nor any other
Obligor (other than Obligors that are individuals) is in material default with
respect to its obligations under any insurance policy maintained by it, and
neither the Company, any of its Subsidiaries, nor any other Obligor (other than
Obligors that are individuals) has been denied coverage. The insurance coverage
of the Company, its Subsidiaries and each other Obligor (other than Obligors
that are individuals) is customary for prudent limited liability companies of
similar size engaged in similar lines of business.

 

(r)Employment and Labour.

 

(i)Except for the employment agreement between the Company and Terrence DeFranco
and Patrick Hassel, and neither the Company nor any Subsidiary is a party to any
agreement, obligation or understanding providing for severance or termination
payments to, or any employment agreement with, any director or officer, other
than any common law obligations of reasonable notice of termination or pay in
lieu thereof and any statutory obligations.

 

(ii)Neither the Company nor any Subsidiary is subject to any collective
bargaining agreements, and there are no current, pending or, to the knowledge of
the Company, threatened strikes or lockouts at the Company or any Subsidiary.

 

(iii)Neither the Company nor any Subsidiary is subject to any litigation, actual
or, to the knowledge of the Company, threatened, relating to employment or
termination of employment of employees or independent contractors.

 

(iv)The Company and each Subsidiary has operated in accordance with all
Applicable Laws with respect to employment and labour, including, but not
limited to, employment and labour standards, occupational health and safety,
employment equity, pay equity, workers' compensation, human rights and labour
relations and there are no current, pending or, to the knowledge of the Company,
threatened proceedings before any board or tribunal with respect to any of the
above areas.

 

(v)There are no outstanding stock appreciation rights, phantom equity or similar
rights, agreements, arrangements or commitments based upon the book value,
income or any other attribute of the Company or any Subsidiary.

 

(s)Environmental and Safety Matters. To the Company's knowledge: (a) the Company
and each Subsidiary has in all material respects complied with and are currently
in compliance in all material respects with all Environmental Laws, and neither
the Company nor its Subsidiaries have received any oral or written notice,
report or information regarding any liabilities (whether accrued, absolute,
contingent, unliquidated or otherwise) or any corrective, investigatory response
or remedial obligations arising under Environmental Laws which relate to the
Company or its Subsidiaries or any of its properties or facilities, and (b)
without limiting the generality of the foregoing, the Company and its
Subsidiaries have obtained and complied in all material respects, and are
currently in compliance in all material respects, with all permits, licenses and
other authorizations that may be required pursuant to any Environmental Laws for
the occupancy of their properties or facilities or the operation of their
businesses.

 

 - 31 - 

 

  

(t)Affiliated Transactions. Except a set forth on Schedule 7.1(t), no officer,
manager, member or Affiliate of the Company or any of its Subsidiaries or any
individual known to be related by blood, marriage or adoption to any such
individual or any entity in which any such Person or individual owns any
beneficial interest, is a party to any agreement, contract, commitment,
transaction or arrangement with any the Company or any of its Subsidiaries or
has any material interest in any material property used by the Company or any of
its Subsidiaries.

 

(u)Solvency. The Company, each Subsidiary and each other Obligor is on the date
hereof, and after the incurrence of all Indebtedness hereunder and the other
Loan Documents will be and will continue to be, Solvent.

 

7.2Survival of Representations and Warranties

 

The representations and warranties herein set forth or contained in any
certificates or notices delivered to the Holders pursuant hereto and shall
continue in full force and effect (as of the date when made or deemed to be
made) so long as any amounts are owing by the Company to the Holders hereunder
unless waived by the Security on a case by case basis.

 

7.3Representations and Warranties of the Holders

 

Each Holder, by purchasing a Note hereunder, represents and warrants to the
Company that:

 

(a)it is an "accredited investor" as defined under National Instrument 45-106 -
Prospectus Exemptions or in section 73.3 of the Securities Act (Ontario) and SEC
Regulation D Rule 501(a);

 

(b)it is acquiring the Notes as principal and for its own account, not as
nominee or agent, and not with a view to, or for resale in connection with, any
distribution or public offering thereof within the meaning of the U.S.
Securities Act;

 

(c)it has the corporate power and authority to execute and deliver the Loan
Documents to which it is a party and observe and perform the terms and
provisions thereof; and

 

(d)the execution and delivery of the Loan Documents and the performance by it of
its obligations thereunder and compliance with the terms, conditions and
provisions thereof, will not conflict with or result in a breach in any material
respect of any of the terms, conditions or provisions of (i) its constitution or
organizational documents (including any shareholders' agreements) or by-laws,
(ii) any Applicable Law, or (iii) any material judgment, injunction,
determination or award which is binding on it.

 

 - 32 - 

 

  

Article 8

COVENANTS

 

8.1Affirmative Covenants

 

Except as otherwise consented to by the Majority Holders and for so long as any
amounts are owing by the Company to the Holders hereunder, the Company shall,
and shall cause each of the Guarantors, as applicable, to:

 

(a)Punctual Payment. Pay or cause to be paid all Obligations falling due
hereunder on the dates and in the manner specified herein;

 

(b)Conduct of Business. Do or cause to be done all things necessary or desirable
to maintain its limited liability company existence in its present jurisdiction
of organization, to maintain its limited liability company power and capacity to
own its Property, and to carry on the Business in a commercially reasonable
manner;

 

(c)Compliance with Applicable Law and Contracts. Comply in all material respects
with: (i) the requirements of all Applicable Law and (ii) all obligations which,
if contravened, would give rise to a Lien over any of its property ranking in
priority to the Security;

 

(d)Accounting Methods and Financial Records. Maintain a system of accounting
which is established and administered in accordance with GAAP, keep adequate
records and books of account in which accurate and complete entries shall be
made in accordance with GAAP reflecting all transactions required to be
reflected by GAAP and keep accurate and complete records of any property owned
by it;

 

(e)Maintenance of Property. Maintain all of its Property used in the Business in
good repair, working order and condition (ordinary wear and tear excepted) and
from time to time make or cause to be made all necessary and appropriate
repairs, renewals, replacements, additions and improvements thereto;

 

(f)Insurance. Maintain insurance on its Property with financially sound and
reputable insurance companies or associations including all-risk property
insurance, comprehensive general liability insurance, errors and omissions
insurance and business interruption insurance in amounts and against risks that
are determined to be appropriate by the Company and the Obligors acting
prudently;

 

(g)Security. Take such action from time to time as shall be necessary to ensure
that the Security at all times constitutes a perfected Lien over the Property,
subject only to Permitted Liens;

 

 - 33 - 

 

  

(h)Consents and Approvals. Upon request by the Security Agent (who may in its
discretion and shall, if instructed in writing by the Majority Holders, make
such request), take such steps that are commercially reasonable to obtain any
approvals or consents required now or in the future to permit (i) any asset over
which the Security Agent, for and on behalf of the Holders, has or may have a
security interest to be transferable to the Security Agent and by it to any
other Person free of any restrictions in transfer; (ii) to permit the exercise
of the conversion rights set forth in Article 6; or (iii) to permit the Company
and the other Obligors to perform their obligations under this Agreement and the
other Loan Documents.

 

(i)Inspections. Permit the Security Agent (who may in its discretion and shall,
if instructed in writing by the Majority Holders, take such action) and its
authorized employees, representatives and agents, upon giving at least two
Business Days' prior notice, at the expense of the Company, provided that such
inspections shall not take place more than two (2) times per calendar year in
the absence of an Event of Default:

 

(i)to visit and inspect its Property during normal business hours;

 

(ii)to inspect and make extracts from and copies of its books and records; and

 

(iii)to appoint an observer to participate and have access to the Company's
board of manager's meetings and to discuss with senior management of the Company
and each other Obligor, as may be reasonably designated by the Security Agent
(who may in its discretion and shall, if instructed in writing by the Majority
Holders, make such designation), and with its auditors, its business, property
and assets, financial condition and prospects.

 

(j)Payment of Taxes and Claims. On a timely basis, comply with the following:
file or cause to be filed all federal, provincial and local returns, filings,
elections and reports which are required to be filed by it in respect of all
Taxes; and shall pay or cause to be paid all such Taxes (and any interest and
penalties in respect thereof) as may be required by Applicable Law and in
accordance with any assessment or demand for payment received by the Company or
any other Obligor as and when such Taxes become due and payable and provide
evidence of payment if so requested by the Security Agent (who may in its
discretion and shall, if instructed in writing by the Majority Holders, make
such request), except when and so long as the validity of any such Taxes is in
good faith being diligently contested by the Company or an Obligor; and shall
from time to time withhold or cause to be withheld and remitted all amounts
required to be withheld (including without limitation, income tax, withholding
taxes on payments to non-residents, pension plan and employment insurance) from
all payments made to officers and employees or to all non-residents and to all
other applicable Persons and shall pay or cause to be paid these amounts,
together with any interest and penalties due, to the appropriate authority on a
timely basis and in the form required by Applicable Law.

 

 - 34 - 

 

  

(k)Use of Proceeds. Use the proceeds of the Notes shall only be used in
connection with the repayment of the Bank Indebtedness.

 

(l)Registration of Notes. On or before December 31, 2017, unless the Shares are
registered and freely tradable, the Company shall take requisite actions,
including registration, if necessary, so that the Notes may be traded on a
market facility on which public quotations in common use are widely available.

 

(m)Equity Securities of Arkados and Arkados Energy. Arkados will cause Arkados
and Arkados Energy not to issue any equity securities, except as approved by the
Security Agent, unless certificated stock for any such equity securities are
delivered to Security Agent and are endorsed in blank.

 

(n)Confessions of Judgement. Arkados will deliver to the Security Agent
notarized affidavits of confession of judgment executed by each of Arkados and
Arkados Energy satisfying the requirements of New York Civil Practice Law and
Rules § 3218 (Judgment by confession), in form and substance satisfactory to
Security Agent, in its sole discretion, three months before the third
anniversary of the execution of the affidavits of confession of judgment
described in Section 5.1(f), if any Notes are outstanding on such date.

 

(o)Additional Guarantors. At the request of the Majority Holders, the Company
shall promptly (and in any case no later than 10 Business Days after such
request) cause to be delivered to the Security Agent, for and on behalf of the
Holders, a Guarantee or Guarantee and Security Agreement from each material
Subsidiary deemed necessary by the Majority Holders, in their sole discretion.

 

(p)Bank Indebtedness. As soon as practicable, and in any event no later than two
(2) Business Days, following the Closing Date, the Company shall:

 

(i)apply the proceeds from the sale of the Initial Notes hereunder to the
purchase of the assets of SolBright pursuant to an agreement requiring SolBright
to discharge the Bank Indebtedness and deliver or cause to be delivered to the
Security Agent the following:

 

(A)a release executed by Wells Fargo Bank and confirming that the security
granted in respect of the Bank Indebtedness is of no force and effect; and

 

(B)within 5 days, evidence of the discharge of all UCC financing statements
registered against SolBright in respect of the Bank Indebtedness;

 

(ii)execute and deliver to the Security Agent the Company Pledge Agreement;

 

 - 35 - 

 

  

(iii)deliver to the Security Agent certificates evidencing the Company's
100-percent ownership of the securities of each of Subsidiaries along with
executed and undated transfer powers in respect thereof;

 

(iv)such other documents as may be required by the Security Agent (in its
discretion except if instructed by the Majority Holders).

 

(q)Field Examiner. Within six weeks of Closing, Company shall provide (or cause
to be provided) reasonable access to field examiner, engaged by Security Agent,
to books and records of Company and its Subsidiaries to enable the Security
Agent and field examiner to confirm Company’s compliance with this Agreement,
including, but not limited to, its covenant regarding the use of proceeds of the
Notes, completion of the acquisition of substantially all of the assets of
SolBright and satisfaction of the Bank Indebtedness, blocked accounts and
borrowing base calculations with collateral coverage for the Notes, the equity
raise required by Section 3.1(o), and other closing conditions and covenants,
and the cost of such field work shall be borne by Company.

 

(r)Financial Covenants. For the first fiscal quarter of the Company beginning on
or after the Closing Date, and for each fiscal quarter of the Company
thereafter, the Company shall deliver to the Security Agent, within 10 business
days following the end of the fiscal quarter, evidence satisfactory to the
Security Agent indicated all of the following:

 

(i)The Company is Cash Flow Positive or has Close Cash Flow Visibility. For
purposes of this Section 8.1(r), the Company shall be considered Cash Flow
Positive for a fiscal quarter when its operating income less capital
expenditures less working capital is greater than $0, and the Company shall be
considered to have Close Cash Flow Visibility if it appears that the Company
will become Cash Flow Positive in the following fiscal quarter.

 

(ii)The Company has revenues of $2 million and net cash flow of at least $50,000
for the quarter ending May 31, 2017 and $6 million and $500,000 respectively for
each quarter thereafter.

 

 - 36 - 

 

  

The Company shall use its reasonable best efforts to file, within 75 days of the
Closing Date, a registration statement with the Securities and Exchange
Commission, which registration statement will cover the Warrants and the Shares
into which the Notes may be converted, and such registration statement shall be
effective within 120 days of the Closing Date and remain effective until the
earlier of (i) the exercise of the Warrants and the conversion of the Notes or
(ii) the full satisfaction of all of the Notes. Notwithstanding the foregoing
obligations, if the Company furnishes to the Security Agent after such request
for registration, a certificate signed by the Company’s chief executive officer
stating that in the good faith judgment of the Company’s Board of Directors it
would be materially detrimental to the Company and its stockholders for such
registration statement to either become effective or remain effective for as
long as such registration statement otherwise would be required to remain
effective, then the Company shall have the right to defer taking action with
respect to such filing for a period of not more than one hundred fifty (150)
days after the request of Security Agent is given. The Company shall pay to
Security Agent, on behalf of the Holders, 1% of the outstanding principal amount
of the Notes for every fifteen (15) beginning 120 days after the Closing Date,
that the Company does not have an effective registration covering the Shares
into which the Notes may be converted, the Shares purchased by the Security
Agent for and on behalf of the Holders, and the Shares that may be purchased
pursuant to the Warrants.

 

(s)The Company shall (i) raise at least $500,000 cash in additional equity
capital with ninety (90) days of the Closing Date, (ii) shall raise at least
$5,000,000 cash in additional equity capital within six months of the Closing
Date (which includes any amount raised under Clause (i)), and (iii) shall raise
at least $14,000,000 cash in additional equity capital within nine months of
Closing Date (which includes any amounts raised under Clauses (i) and (ii)).

 

8.2Reporting Requirements

 

The Company shall, and shall cause, as applicable, each of the Obligors to
provide to the Security Agent (who shall promptly provide to each Holder):

 

(a)Financial Information. The Company will comply with financial reporting
requirements under U.S. Securities Laws. Copies of all financial information
filed with any Securities Commission will be provided to Security Agent on the
same day such information is filed.

 

(b)As soon as practicable and in any event within 5 days of the end of each
month, the Officer's Certificate (in the form specified in Schedule 8.2(a)
attached hereto) including the following reports as applicable:

 

(i)Monthly borrowing base certificate (in the form specified in Appendix A of
Schedule 8.2(a)) accompanied by a monthly sales and cash flow reports as
compared to the Business Plan, new equity investment in the Company in such
month and summaries of account receivables and payables aged by due date and
list of contingent liabilities;

 

(ii)As soon as available and in any event no later than the end of each Fiscal
Year of the Company (A) an annual Business Plan in respect of the Company and
its Subsidiaries, on a consolidated basis, approved by the board of managers of
the Company for the current Fiscal Year, in form reasonably satisfactory to the
Security Agent (in its discretion except if instructed by the Majority Holders)
and (B) forecasts prepared by management of the Company, in form reasonably
satisfactory to the Security Agent (in its discretion except if instructed by
the Majority Holders), consisting of balance sheets, income statements and
statements of cash flows for the next two Fiscal Years, prepared on a
consolidated basis.

 

 - 37 - 

 

  

(c)Regulatory Matters. Copies of all information filed with any Securities
Commission will be provided to Security Agent on the same day such information
is filed with any Securities Commission. Contemporaneously with the receipt
thereof by the Company, copies of any material correspondence from any
Securities Commission, including any correspondence relating to any examination
or investigation relating to the Company.

 

(d)Notice of Default. As soon as practicable after it becomes aware of the same,
the Company shall provide to the Security Agent (who shall promptly provide to
each Holder), notice of: (i) any Default or Event of Default; and (ii) any
default under, or the occurrence or non-occurrence of any event which, upon
notice, lapse of time or both, would constitute any default under, any material
contract or any material lease of real property to which the Company or any
Obligor is a party; in each case including the details thereof and the action
proposed to be taken with respect thereto.

 

(e)Notice of Litigation. As soon as practicable after it becomes aware of the
same, the Company shall provide to the Security Agent (who shall promptly
provide to each Holder), any notices of the commencement of, or threatened
commencement of, any action, proceeding, arbitration or investigation (other
than claims that are frivolous or vexatious and without merit) against or in any
other way relating adversely to any of the Obligors or any of their respective
properties, assets, permits or businesses, which if determined adversely against
any of them, would expose any number of them to present or future liability in
excess of $10,000, determined in the aggregate. The Company shall also promptly,
upon the request of the Security Agent (in its discretion except if instructed
by the Majority Holders), provide to the Security Agent (who shall promptly
provide to each Holder), status updates relating to all such actions or
proceedings.

 

(f)Material Adverse Effect. As soon as practicable after it becomes aware of the
same, the Company shall provide to the Security Agent (who shall promptly
provide to each Holder), notice of any development which has had or may
reasonably be expected to have a Material Adverse Effect.

 

(g)New Subsidiaries. In the event a Subsidiary of the Company or any other
Obligor is created or acquired after the date hereof, immediately provide notice
thereof to the Holders, and, promptly upon request by the Majority Holders or
the Security Agent on their behalf (and no later than 10 Business Days after
such request), such new Subsidiary shall (i) become a Guarantor hereunder and
(ii) deliver to the Security Agent, for and on behalf of the Holders, a
Guarantee or Guarantee and Security Agreement.

 

 - 38 - 

 

  

(h)Notice of Change of Name. The Company shall provide to the Security Agent
(who shall promptly provide to each Holder) at least 15 days' prior written
notice of any change of name of the Company or any other Obligor and promptly
take other steps, if any, as the Security Agent (in its discretion except if
instructed by the Majority Holders), reasonably requests to permit it to
maintain the perfection of the Security with respect to the change in name.

 

(i)Notice of Change of Chief Executive Officer. The Company shall provide to the
Security Agent (who shall promptly provide to each Holder) 90 days prior written
notice of any change to the Company's or any other Obligor's jurisdiction to a
jurisdiction where the Security given by it, or the Company or such Obligor, as
applicable, has not been registered, and promptly take other steps, if any, as
the Security Agent (in its discretion except if instructed by the Majority
Holders) reasonably requests to perfect the Security with respect to the change
in Relevant Jurisdiction or provide such additional Lien in favour of the
Security Agent, for and on behalf of the Holders, as the case may be; provided
that, none of the Company or any other Obligor may establish any place of
business or maintain any material personal property outside of Canada or the
United States of America.

 

8.3Negative Covenants

 

Except as otherwise consented to by the Majority Holders and for so long as any
amounts are owing by the Company to the Holders hereunder, the Company may not,
and may not permit any Obligor to:

 

(a)Change of Business. Make any material change in the Business (including,
without limitation, engaging directly or indirectly in any business activity or
acquiring any Property, in each case unrelated to or unnecessary for the conduct
of the Business relative to such Person.

 

(b)Disposition of Assets. Sell, transfer or otherwise dispose of any of its
Property, whether now owned or hereafter acquired, except that each of the
Obligors may:

 

(i)sell in the normal course of its business, for the purpose of carrying on the
same, for fair value, in accordance with customary trade terms, any Property
that would reasonably be considered to be the subject matter of sales by it in
the normal course of its business for the purpose of carrying on the same;

 

(ii)sell, transfer or otherwise dispose of any Property that is worn out or
obsolete or of no material value;

 

(iii)sell, transfer or otherwise dispose of any equipment which has been or will
be substantially concurrently replaced, all in the ordinary course of business
and on commercially reasonable terms; or

 

(iv)with the prior written consent of the Security Agent, sell the non-core
business assets.

 

 - 39 - 

 

  

(c)Acquisitions. Make any Acquisition, other than Acquisitions with an aggregate
acquisition cost of less than $100,000 that are in accordance with the Business
Plan; provided that (i) no Default or Event of Default has occurred and (ii) any
such Acquisition shall not be permitted if it is reasonably likely that such
Acquisition could have an adverse effect on the financial condition of the
Company or any of the Obligors or on the value of any of the Property which is
subject to the Security or (iii) as may be approved in advance by the Security
Agent (in its discretion except if instructed by the Majority Holders).

 

(d)Investments. Make any Investments other than (i) in the case of Obligors, in
accordance with the Business Plan, (ii) an Investment by an Obligor in another
Obligor, (iii) in cash and Cash Equivalents, or (iv) as may be approved in
advance by the Security Agent (in its discretion except if instructed by the
Majority Holders); provided that, in each case, (x) no Default or Event of
Default has occurred and (y) any such Investment shall not be permitted if it is
reasonably likely that such Investment could have an adverse effect on the
financial condition of any of the Obligors or on the value of any of the
Property which is subject to the Security.

 

(e)Amalgamations, Reorganization, etc. Enter into any amalgamation or
consolidation or merger or liquidate, wind-up or dissolve itself (or permit any
liquidation, winding-up or dissolution or any proceedings therefor) or continue
itself under the laws of any other statute or jurisdiction, except that, subject
to the Company and the Obligors taking such action, and executing and delivering
to the Security Agent, for and on behalf of the Holders, such agreements and
other documents as the Security Agent (in its discretion except if instructed by
the Majority Holders) may reasonably require to assure the continued validity,
enforceability and effectiveness of the Security and the covenants, agreements
and obligations of the Company under the Loan Documents, and provided that there
does not then exist a Default or an Event of Default hereunder and such action
would not result in the occurrence of a Default or an Event of Default
hereunder, any wholly-owned Subsidiary may be amalgamated or consolidated or
merged or liquidated, wound-up or dissolved with or into (i) the Company,
provided that the Company is the continuing corporation or (ii) any one or more
other wholly-owned Subsidiaries.

 

(f)Non-Arm's Length Transactions. Other than as disclosed to the Security Agent
or any Holders prior to the date of this Agreement, or as may be consented to by
the Security Agent (in its discretion except if instructed by the Majority
Holders), enter into any transaction, including the purchase, sale or exchange
of any Property or the rendering of any services, with any of its members or
with any of its Affiliates, or with any of its or their managers, directors or
officers, as applicable, or enter into, assume or permit to exist any
employment, consulting or analogous agreement or arrangement with any such
member or Affiliate or with any of its managers, directors or officers, as
applicable, except a transaction or agreement or arrangement which is in the
ordinary course of business of the Company or such Subsidiary and which is upon
fair and reasonable terms not less favourable to the Company or such Subsidiary
than it would obtain in a comparable arm's-length transaction (for greater
certainty, this Section 8.3(f) shall not operate to prohibit the issuance of the
Notes).

 

 - 40 - 

 

  

(g)Bankruptcy, Insolvency, Etc. Take or institute any proceedings for the
winding up, liquidation, dissolution or commencement of bankruptcy or insolvency
proceedings with respect to the Company or a Subsidiary.

 

(h)Lien. Create, incur, assume or suffer to exist any Lien on an any assets of
any Obligor, other than Permitted Liens.

 

(i)Indebtedness. Create, incur, assume or permit to remain outstanding, or
otherwise become directly or indirectly liable upon or in respect of,
Indebtedness other than Permitted Indebtedness.

 

(j)Distributions and Dividends. Declare or pay or permit any Distribution, other
than:

 

(i)bonuses or other compensation arrangements (including management fees and
routine employee benefits) paid to employees, managers or officers of an Obligor
in the ordinary course of business, consistent with past compensation
arrangements and which are commercially reasonable and are consistent with
arrangements that have been approved by the board of managers of such Obligor,
as applicable;

 

(ii)routine and reasonable fees paid to managers of an Obligor; and

 

(iii)any such dividends, capital payments, redemptions, bonuses or distributions
paid by an Obligor to an Obligor.

 

(k)Accounting Policy. Make any change to the accounting policies and practices
of the Company or any other Obligor except as required by GAAP.

 

(l)Organizational Documents. Amend, alter, or repeal any provision of the
certificate of formation, operating agreement or any other organizational
document of the Company or any other Obligor, or alter or change the rights,
preferences or privileges of any membership interests therein.

 

8.4Environmental Compliance and Indemnity

 

The Company shall, and shall cause each of its Subsidiaries to, carry on its
Business, and maintain its Property (in the case of non-owned real property, to
the extent within its control) in accordance with Environmental Laws and
promptly remedy any compliance issues.

 

 - 41 - 

 

  

If there is any Release of Contaminants in connection with the Business or
Property of the Company or any of its Subsidiaries, the Company shall indemnify
and save harmless the Holders and the Security Agent, their directors, officers,
employees and agents for any and all losses, damages, fines, costs and other
amounts (including amounts spent preparing any necessary environmental
assessment or other reports, or defending any lawsuits) that result from such
Release. Upon the request of the Majority Holders or the Security Agent, the
Company will defend any lawsuits, investigations or prosecutions brought against
the Holders and/or the Security Agent or any of their/its directors, officers,
employees and agents in connection with any Release (except to the extent such
liabilities (i) are incurred solely following enforcement by the Holders and/or
the Security Agent or following the Holders and/or the Security Agent having
become the successor-in-interest to the Company or any of its Subsidiaries and
(ii) are attributable solely to the gross negligence or willful misconduct of
the indemnitee). The Company's obligation under this Section 8.4 shall continue
even after all Obligations have been repaid in full and the Notes have been
cancelled

 

The Company shall provide to the Security Agent (who shall promptly provide to
each Holder) such information and reports relating to environmental matters as
the Security Agent (in its discretion except if instructed by the Majority
Holders) may reasonably request from time to time and that the Company has
access to or can readily and reasonably gain access to.

 

8.5Entitled to Perform Covenants

 

If the Company or any other Obligor fails to perform any covenant contained in
Section 8.1, or in any other provision hereof or of any of the other Loan
Documents or breaches Section 8.3, the Majority Holders or the Security Agent
may (but shall have no obligation to) perform, without thereby waiving any
rights to enforce this Agreement or the other Loan Documents, any such covenant
capable of being performed by it and if any such covenant requires the payment
of money the Majority Holders or the Security Agent may (but shall have no
obligation to) make such payments. All sums so expended by the Majority Holders
or the Security Agent shall be deemed to form part of the Obligations, shall
bear interest at the same rate as the Principal Amount following the occurrence
of an Event of Default and shall be payable by the Company on demand.

 

Article 9

EVENTS OF DEFAULT AND REMEDIES

 

9.1Events of Default

 

The occurrence of any of the following events constitutes an Event of Default:

 

(a)Failure to Make Payments. If the Company shall fail to pay, in accordance
with the terms of this Agreement, any Principal Amount or any interest payable
in respect thereof on the date such sum is due or any other fee, cost, charge or
other sum due under this Agreement or any other Loan Document;

 

(b)Negative Covenants. If the Company defaults in the performance or observance
of any negative covenant contained herein, and such default is not remedied
within 5 business days of the occurrence thereof; or

 

 - 42 - 

 

  

(c)Other Covenants. If the Company or any Obligor defaults in the performance or
observance of any material term, condition, covenant, or obligation contained in
any Loan Document, other than terms, conditions, covenants or obligations
referred in Section 9.1(a) or (b), and such default is not remedied within 15
days of the occurrence thereof; or

 

(d)Default under other Indebtedness. If the Company or any of its Subsidiaries
has failed to pay any amount of Indebtedness (other than Indebtedness incurred
hereunder) exceeding an aggregate of $25,000 (or the equivalent amount in any
other currency) when due and payable by the Company or any of its Subsidiaries,
and such default continues after the grace period, if any, specified in the
instrument or agreement related to such Indebtedness, or any amount or amounts
exceeding an aggregate of $25,000 (or the equivalent amount in any other
currency) has been declared or is capable of being declared, to be due and
payable by the Company or any of its Subsidiaries whether on or prior to the
stated maturity date thereof or on or prior to the regularly scheduled date for
payment thereof; or

 

(e)Representations and Warranties. If any representation or warranty made by the
Company or any Obligor herein or in any other Loan Document is found to be
incorrect in any material respect on the date as of which it was made; or

 

(f)Loan Documents. If any of this Agreement, the Security Documents, the other
Loan Documents or any part thereof, at any time after its respective execution
and delivery and for any reason, ceases in any way to be in full force and
effect as against the Company or any other Obligor or to be a legal, valid,
binding and enforceable obligation of the Company or any other Obligor or any
other Person that is a party to such document, or if the Security or any part of
the Security, at any time after its execution and delivery and for any reason,
ceases in any way to constitute a Lien of the nature and priority specified in
or contemplated by this Agreement, the Security Documents or the other Loan
Documents (subject to Permitted Liens), or if it is or becomes unlawful for the
Company or any other Obligor to perform or comply with any or all of its
obligations under any of this Agreement, the Security Documents or the other
Loan Documents, or if the validity or enforceability of any of this Agreement,
the Security Documents or the other Loan Documents is disputed in any manner by
the Company or any other Obligor or any other party thereto; or

 

(g)Voluntary Insolvency Actions. If the Company or any other Obligor institutes
proceedings for its winding up, liquidation or dissolution, or takes action to
become a voluntary bankrupt, or consents to the filing of a bankruptcy
proceeding against it, or files a proposal, a notice of intention to make a
proposal, a petition or answer or consent seeking reorganization, readjustment,
arrangement, composition or similar relief under any Bankruptcy Law or any other
similar Applicable Law or consents to the filing of any such petition, or
consents to the appointment of a receiver, liquidator, trustee or assignee in
bankruptcy or insolvency of all or any part of the property of the Company or
any other Obligor or makes an assignment for the benefit of creditors, or admits
in writing its inability to pay its debts generally as they become due or
commits any other act of bankruptcy, or suspends or threatens to suspend
transaction of its usual business, or any action is taken by the Company or any
other Obligor in furtherance of any of the aforesaid; or

 

 - 43 - 

 

  

(h)Involuntary Insolvency Proceedings. If proceedings are instituted in any
court of competent jurisdiction for the winding up, liquidation or dissolution
of the Company or any other Obligor or for any reorganization, readjustment,
arrangement, composition or similar relief with respect to the Company or any
other Obligor under any bankruptcy law or any other applicable insolvency law
including any proceeding, proposal, notice of intention to make a proposal,
order or petition under Bankruptcy Law, or for the appointment of a receiver,
liquidator, trustee or assignee in bankruptcy or insolvency of all or any part
of the property of the Company or any other Obligor, and such proceeding has not
been dismissed within 30 days from and including the day on which it was
commenced; or

 

(i)Appointment of Receiver. If a receiver, manager, receiver and manager,
trustee, custodian, liquidator or other similar official is appointed in respect
of the Company or any other Obligor or any part of the property of the Company
or any other Obligor and, in the case of any such involuntary appointment, at
any time thereafter and the effect of such appointment has not been stayed
within 45 days from and including the day of such appointment; or

 

(j)Judgments. If any judgment of a court of competent jurisdiction has been
granted or issued against the Company or any other Obligor (i) in an individual
case an amount in excess of $25,000 (other than a judgment covered by insurance
as to which the insurance company has not disclaimed or reserved the right to
disclaim coverage) or (ii) in the aggregate at any time outstanding amount in
excess of $25,000 (or in either case, the equivalent amount in any other
currency) (other than judgment(s) covered by insurance as to which the insurance
company has not disclaimed or reserved the right to disclaim coverage), and such
judgment(s) continues unsatisfied and in effect for a period of more than 30
days from the date of its entry and are not stayed or suspended, by pendency of
an appeal or otherwise, during such period; or

 

(k)Encumbrances. If an encumbrancer takes possession of any material part of the
Property of the Company or any other Obligor or if a distress or execution or
any similar process is levied or enforced against any material part of the
Property of the Company or any other Obligor; or

 

(l)Cease to Carry on Business. If the Company or any other Obligor ceases or
threatens to cease to carry on all or a material part of its business in the
ordinary course; or

 

 - 44 - 

 

  

(m)Material Adverse Change. If any event occurs or any circumstance or condition
exists which in any case results in a Material Adverse Effect; or

 

(n)Change of Control. If, after the date of this Agreement, there is a Change of
Control or an acquisition of Control of the Company except with the written
consent of the Majority Holders.

 

9.2Remedies Upon Default

 

Notwithstanding any other term of this Agreement or any other Loan Document,
upon the occurrence and during the continuance of any Event of Default and the
passage of five business days following the Security Holder giving notice of
such Event of Default to the Company, the Security Agent (in its discretion
except if instructed by the Majority Holders) or the Majority Holders may (i)
declare all Obligations to be immediately due and payable and the same shall
forthwith become immediately due and payable by the Company to the Holders on
demand, in each case, without presentment, protest or further notice, all of
which are hereby waived by the Company, (ii) exercise all other rights given to
the Security Agent and Holders by this Agreement, including Section 9.7, and
applicable law.

 

In the event that an Event of Default has occurred, the Majority Holders may at
any time waive such Event of Default or rescind any action taken pursuant to
Section 9.2.

 

9.3Distributions

 

All distributions under or in respect of any of the Loan Documents shall be held
by the Security Agent or the Holders on account of the Obligations without
prejudice to any claim by the Holders for any deficiency after such
distributions are received by the Holders and the Company shall remain liable
for any such deficiency. All such distributions may be applied to such part of
the Obligations as the Majority Holders may see fit in their sole discretion,
and the Majority Holders may at any time change any appropriation of any such
distributions or other moneys received by them and reapply the same on any other
part of the Obligations as the Majority Holders may see fit, in their sole
discretion, notwithstanding any previous application.

 

9.4Notice of Events of Default

 

If an Event of Default occurs and is continuing the Security Agent will, within
30 days after it becomes aware of the occurrence of such Event of Default, give
notice of such Event of Default to the Company and the Holders in the manner
provided in Section 11.3 unless the default has been waived pursuant to section
9.6.

 

Where notice of the occurrence of an Event of Default has been given and the
Event of Default is thereafter cured, notice that the Event of Default is no
longer continuing will be given by the Security Agent to the Holders in the
manner provided in 11.3 within a reasonable time not exceeding 30 days after the
Security Agent becomes aware that the Event of Default has been cured.

 

 - 45 - 

 

  

9.5Acceleration

 

If an Event of Default occurs, the Security Agent (in its discretion except if
instructed by the Majority Holders) may declare the Principal Amount of the
Notes then outstanding, all accrued and unpaid interest owing in respect thereof
and all other monies payable hereunder to be due and payable and such principal
and interest shall immediately become due and payable by the Company to the
Holders on demand, provided that the Security Agent and the Holders have
provided the requisite notices to the Company of such default under this
Agreement, and the Company shall on such demand forthwith pay to the Holders the
Principal Amount of and accrued and unpaid interest on amounts in default on
such Notes and all other amounts payable hereunder together with subsequent
interest thereon at the applicable Interest Rate from the date of the said
declaration until payment is received by the Holders, such subsequent interest
to be payable at the times and places and in the monies mentioned in and
according to the tenor of the Notes. Such payment when made will be deemed to
have been made in discharge of the Company's obligations hereunder and any
monies so received by the Security Agent or the Holders will be applied as
herein provided.

 

9.6Waiver of Default

 

If an Event of Default occurs other than by default in payment of any Principal
Amount on the Maturity Date, the Majority Holders shall have the power by
requisition in writing to instruct the Security Agent to waive the default or to
cancel any declaration made by the Security Agent made pursuant to Section 9.5
and the Security Agent shall then waive the default or cancel the declaration
upon such terms and conditions as such Holders prescribe; and the Security Agent
(in its discretion except if instructed by the Majority Holders) shall, so long
as it has not become bound to institute any proceedings hereunder, have the
power, subject to Applicable Law, to waive any default arising hereunder except
in payment of any Principal Amount payable on the Maturity Date if, in the
Security Agent's opinion, such default is not adverse to the interests of the
Holders or has been cured or adequate satisfaction has been made, and in such
event to cancel any such declaration made by the Security Agent in the exercise
of its discretion, upon such terms and conditions as the Security Agent may deem
advisable; provided that no act or omission either of the Security Agent or of
the Holders in the premises will extend to or be taken in any manner whatsoever
affect any subsequent default or the rights resulting therefrom.

 

9.7Remedies of Security Agent

 

If the security interests created by this Agreement become enforceable following
the expiration of all applicable notice and cure periods set forth herein, the
Security Agent may, and shall upon receipt of written instruction of the
Super-Majority Holders directing it to do so, enforce its rights by any one or
more of the following remedies:

 

(a)by taking possession of the Collateral or any part of it and collecting,
demanding, suing, enforcing, recovering, receiving and getting in the
Collateral;

 

(b)by licensing, selling or granting a security interest in all as part of the
Collateral, whether or not it has taken possession of it;

 

 - 46 - 

 

  

(c)by filing the Confessions of Judgment in the Supreme Court of the State of
New York for New York County;

 

(d)by proceedings in any court of competent jurisdiction for the appointment of
a receiver or receiver-manager of all or any part of the Collateral;

 

(e)by selling, leasing or otherwise disposing of all or any part of the
Collateral, whether by public or private sale or lease or otherwise, in such
manner, and at such price as can be reasonably obtained therefor and on such
terms as to credit and with such conditions of sale and stipulations as to title
or conveyance or evidence of title or otherwise as the Security Agent may deem
reasonable, provided that if any sale is on credit the Company will not be
entitled to be credited with the proceeds of any such sale, lease or other
disposition until the monies therefor are actually received;

 

(f)by filing of proofs of claim and other documents to establish its claim in
any proceeding or proceedings relating to the Company;

 

(g)by appointing by instrument in writing a receiver, receiver-manager or
receiver and manager (the person so appointed is hereinafter called the
"Receiver") of the Collateral, with or without bond as the Security Agent may
determine, and from time to time in its absolute discretion remove such Receiver
and appoint another in its stead by appointment by instrument in writing of a
receiver or receiver-manager of all or any part of the Collateral;

 

(h)by entering upon any premises of the Company and taking possession of the
Collateral with power to exclude the Company, its agents and its servants
therefrom, without becoming liable as a mortgagee in possession and the Company
hereby grants to the Holders and the Security Agent a license to occupy any
premises of the Company for the purpose of storage of the Collateral;

 

(i)by retaining any of the Collateral in satisfaction of all or part of the
Obligations provided that the value of any Collateral so retained does not
exceed the amount of the Obligations so satisfied; and

 

(j)by any other remedy or proceeding authorized or permitted by this Agreement
or by law or equity.

 

All action taken under this Section 9.7 will be taken on behalf of and for the
equal benefit of all Holders.

 

The provisions of Section 9.8(e) will apply mutatis mutandis, to a sale or lease
of any of the Collateral by the Security Agent pursuant to Section 9.7(b).

 

 - 47 - 

 

  

No purchaser at any sale purporting to be made in pursuance of the powers set
forth in Section 9.7(b) will be bound to see or inquire whether any default has
been made or continues or whether any notice required hereunder has been given
or as to the necessity or expediency of the stipulations subject to which such
sale has been made or otherwise as to the propriety of such sale, or regularity
of proceedings or be affected by notice that such default has been made or
continues or notice given as aforesaid, or that the sale is otherwise
unnecessary, improper or irregular; and notwithstanding any impropriety or
irregularity or notice thereof to such purchaser, the sale as regards such
purchaser will be deemed to be within the aforesaid power and be valid
accordingly and the remedy, if any, of the Company in respect of any impropriety
or irregularity whatsoever in any such sale will be in damages only.

 

9.8Receiver or Receiver Manager

 



If the Security Agent appoints a Receiver pursuant to Section 9.7(f), any such
Receiver will have the following powers:

 

(a)to take possession of the Collateral or any part thereof, and to collect and
get in the same and for that purpose to enter into and upon any lands,
tenements, buildings, houses and premises wheresoever and whatsoever and to do
any act and take any proceedings in the name of the Company, or otherwise, as
the Receiver deems necessary;

 

(b)to carry on or concur in carrying on the business of the Company (including,
without limitation, the payment of the obligations of the Company whether or not
they are due and the cancellation or amendment of any contracts between the
Company and any other person) and the employment and discharge of such agents,
managers, clerks, accountants, employees, contractors, workers and others upon
such terms and with such salaries, wages or remuneration as the Receiver thinks
proper;

 

(c)to repair and keep in repair the Collateral or any part or parts thereof and
to do all necessary acts and things for the protection of the Collateral;

 

(d)to make any arrangement or compromise which he thinks expedient in the
interest of the Security Agent or the Company and to assent to any modification
or change in or omission from the provisions of this Agreement;

 

(e)to exchange any part or parts of the Collateral for any other property
suitable for the purposes of the Company upon such terms as may seem expedient
and either with or without payment or exchange of money or equality of exchange
or otherwise;

 

(f)to raise on the security of the Collateral or any part or parts thereof, by
mortgage, charge or otherwise any sum of money required for the repair,
insurance or protection thereof, or any other purposes herein mentioned, or as
may be required to pay off or discharge any lien, charge or encumbrance upon the
Collateral or any part thereof, which would or might have priority over the
security interests hereby created; and

 

 - 48 - 

 

  

(g)whether or not the Receiver has taken possession, to sell or lease or concur
in the sale or leasing of any of the Collateral or any part or parts thereof
after giving the Company not less than 20 days written notice of his intention
to sell or lease and to carry any such sale or lease into effect by conveying,
transferring or assigning in the name of or on behalf of the Company or
otherwise; and any such sale or lease may be made either at public auction or
privately as the Receiver determines and any such sale or lease may be made from
time to time as to the whole or any part or parts of the Collateral; and the
Receiver may make any stipulations as to title or conveyance or commencement of
title or otherwise which the Receiver deems proper; and the Receiver may buy in
or rescind or vary any contract for the sale or lease of any of the Collateral
or any part or parts thereof, and may resell and re-lease without being
answerable for any loss occasioned thereby; and the Receiver may sell or lease
any of the same as to cash or part cash and part credit or otherwise as appears
to be most advantageous and at such prices as can be reasonably obtained
therefor and in the event of a sale or lease on credit neither he nor the
Security Agent will be accountable or charged with any monies until actually
received.

 

Any Receiver appointed hereunder or any one or more of the Holders or any agent
or representative thereof, may, as provided by the New York Uniform Commercial
Code, become purchasers at any sale or other realization proceedings in respect
of the Collateral, or any part thereof, whether made under the power of sale
contained in this Agreement or pursuant to judicial proceedings.

 

The Receiver appointed and exercising powers under the provisions hereof will
not be liable for any loss unless the loss is caused by the Receiver's own
negligence (the Receiver will remain liable for its intentional misconduct,
reckless conduct or gross negligence), and the Receiver will, when so appointed,
be deemed to be the agent of the Company and the Company will be solely
responsible for the Receiver's remuneration.

 

No purchaser at any sale and no lessee under any lease purporting to be made in
pursuance of the powers set forth in Section 9.8(g) will be bound to see or
inquire whether any default has been made or continues or whether any notice
required hereunder has been given or as to the necessity or expediency of the
stipulations subject to which such sale or lease has been made or otherwise as
to the propriety of such sale or lease, or regularity of proceedings or be
affected by notice that such default has been made or continues or notice given
as aforesaid, or that the sale or lease is otherwise unnecessary, improper or
irregular; and notwithstanding any impropriety or irregularity or notice thereof
to such purchaser or lessee, the sale or lease as regards such purchaser or
lessee will be deemed to be within the aforesaid power and be valid accordingly
and the remedy, if any, of the Company in respect of any impropriety or
irregularity whatsoever in any such sale or lease will be in damages only.

 

 - 49 - 

 

  

9.9No Suits by Holders

 

No Holder will have any right to institute any action, suit or proceeding at law
or in equity or to exercise any other remedy authorized by this Agreement for
the purposes of enforcing payment of the Principal Amount of or any premium or
interest on any Note or enforcing any right on behalf of the Holders or for the
execution of any trust or power hereunder or for the appointment of a liquidator
or receiver or for a receiving order under Bankruptcy Law or to have the Company
wound up or to file or prove a claim in any liquidation or bankruptcy proceeding
or for any other remedy hereunder, unless (i) such holder has previously given
to the Security Agent written notice of the happening of an Event of Default
hereunder; (ii) the Majority Holders have made a request to the Security Agent
and the Security Agent has been afforded reasonable opportunity either itself to
proceed to exercise the powers hereinbefore granted or to institute an action,
suit or proceeding in its name for such purpose; (iii) the Holders or any of
them has furnished to the Security Agent, when so requested by the Security
Agent, sufficient funds and security and indemnity satisfactory to it against
the costs, expenses and liabilities to be incurred therein or thereby; and (iv)
the Security Agent has failed to act within a reasonable time after such
notification, request and offer of indemnity; in such case, but not otherwise,
any Holder acting on behalf of himself and all other Holders will be entitled to
take proceedings in any court of competent jurisdiction such as the Security
Agent might have taken under Section 9.7; it being understood and intended that
no one or more Holders will have any right in any manner whatsoever to effect,
disturb or prejudice the rights hereby created by his or their action or to
enforce any right hereunder or under any Note, except subject to the conditions
and in the manner herein provided, and that all duties and powers hereunder will
be exercised and all proceedings at law will be instituted, had and maintained
by the Security Agent, except only as herein provided, and in any event for the
equal benefit of all Holders.

 

9.10Application of Proceeds by Security Agent

 

Subject to the claims of secured creditors ranking in priority to this
Agreement, all monies arising from any enforcement hereof including the sale of
the Collateral, together with any other monies then or thereafter in the hands
of the Security Agent available for that purpose, will be applied by the
Security Agent as follows:

 

(a)first, to pay and discharge all rents, taxes, insurance premiums and other
charges affecting the Collateral;

 

(b)second, to the costs of sale or lease and taking possession, including the
remuneration of the Receiver, if applicable;

 

(c)third, in payment or reimbursement to the Security Agent of the remuneration,
expenses, disbursements and advances of the Security Agent earned, incurred or
made in the administration or execution of its powers and duties hereunder or
otherwise in relation to this Agreement with interest thereon as herein
provided;

 

(d)fourth, to pay all amounts required to keep in good standing all liens and
charges on the Collateral prior to the security interests hereby created;

 

(e)fifth, in or towards payment of the Principal Amount and accrued and unpaid
interest thereon, and interest on amounts in default under the Notes which are
then outstanding, and all other monies owing hereunder in that order of
priority; and

 

(f)the balance, if any, to the Company.

 

If the proceeds of a sale of the Collateral by the Security Agent under Section
9.7(b) are insufficient to fully pay the balance owing to the Holders under the
Notes, the Company will forthwith pay to the Security Agent the deficiency.

 

 - 50 - 

 

  

9.11Distribution of Proceeds

 

Payments to Holders pursuant to Section 9.10(e) will be made as follows:

 

(a)at least 15 days' notice of every such payment will be given to the Holders
in the manner provided in Section 11.3 specifying the time when and the place or
places where the Notes are to be presented and the amount of the payment and the
application thereof as between principal and interest;

 

(b)payment of any Note will be made upon presentation thereof at any one of the
places specified in such notice and any such Note thereby paid in full will be
surrendered, otherwise a memorandum of such payment will be endorsed thereon;
but the Security Agent may in its discretion dispense with presentation and
surrender or endorsement in any special case upon such indemnity being given as
it deems sufficient;

 

(c)from and after the date of payment specified in the notice, interest will
accrue only on the amount owing on each Note after giving credit for the amount
of the payment specified in such notice unless the Note with respect to which
such amount is owing is duly presented on or after the date so specified any
payment of such amount is not made; and

 

(d)the Security Agent will not be bound to apply or make any partial or interim
payment of any monies coming into its hands if the amount so received by it,
after reserving an amount as the Security Agent may think necessary to provide
for the payment mentioned in section 9.10(a) through 9.10(d) is insufficient to
make a distribution of at least 3% of the aggregate principal amount of the
outstanding Notes, but it may retain the money so received by it and invest or
deposit such monies until their money or the investments representing the same,
with the income derived therefrom, together with any other moneys for the time
being under its control is sufficient to make a distribution of at least that
amount or until it otherwise considers it advisable to apply the monies. The
foregoing will, however, not apply to a final payment in distribution hereunder.

 

9.12Remedies Cumulative

 

No remedy herein conferred upon or reserved to the Security Agent, or upon or to
the Holders is intended to be exclusive of any other remedy, but each and every
such remedy will be cumulative and will be in addition to every other remedy
given hereunder or now existing or hereafter to exist by law or by statute.

 

9.13Judgment Against the Company

 

The Company covenants and agrees with the Security Agent that, in case of any
judicial or other proceedings to enforce the rights of the Holders, judgment may
be rendered against it in favour of the Holders or in favour of the Security
Agent, as security agent for the Holders, for any amount which may remain due in
respect of the Notes and the interest thereon.

 

 - 51 - 

 

  

Article 10

CONCERNING THE SECURITY AGENT

 

10.1Rights and Duties of Security Agent

 

(a)In the exercise of the rights, duties and obligations prescribed or conferred
by the terms of this Agreement, the Security Agent will act honestly and in good
faith with a view to the best interests of the Holders and will exercise the
degree of care, diligence and skill that a reasonable prudent person would
exercise in comparable circumstances.

 

(b)The obligation of the Security Agent to commence or continue any act, action
or proceeding for the purpose of enforcing any rights of the Security Agent or
the Holders under the Security will be conditional upon the Holders furnishing,
when required by notice in writing by the Security Agent, sufficient funds to
commence or continue such act, action or proceeding and indemnity reasonably
satisfactory to the Security Agent to protect and hold harmless the Security
Agent against the costs, charges and expenses and liabilities to be incurred
thereby and any loss and damage it may suffer by reason thereof. None of the
provisions contained in this Agreement will require the Security Agent to expend
or risk its own funds or otherwise incur financial liability in the performance
of any of its duties or in the exercise of any of its rights or powers unless
indemnified and funded as aforesaid.

 

(c)The Security Agent may, before commencing or at any time during the
continuance of any such act, action or proceeding, require the Holders at whose
instance it is acting to deposit with the Security Agent the Notes held by them,
for which Notes the Security Agent will issue receipts.

 

10.2Evidence, Experts and Advisers

 

(a)In addition to the reports, certificates, opinions and other evidence
required by this Agreement, the Company will furnish to the Security Agent such
additional evidence of compliance with any provision hereof, and in such form,
as may be prescribed by Applicable Law or as the Security Agent may reasonably
require by written notice to the Company.

 

(b)In the exercise of its rights, duties and obligations, the Security Agent, if
it is acting in good faith, may rely as to the truth of the statements and the
accuracy of the opinions expressed therein, upon statutory declarations,
opinions, reports, certificates or other evidence referred to in Section 10.2(a)
provided that such evidence complies with Applicable Law and that the Security
Agent examines the same in order to determine whether such evidence indicates
compliance with the applicable requirements of this Agreement.

 

(c)Whenever Applicable Law requires that evidence referred to in Section 10.2(a)
be in the form of a statutory declaration, the Security Agent may accept such
statutory declaration in lieu of a certificate of the Company required by any
provision hereof. Any such statutory declaration may be made by one or more of
the president, the secretary, the treasurer, or any vice-president, or a manager
of the Company.

 

 - 52 - 

 

  

(d)The Security Agent shall employ Monitoring Agent at the industry standard
rates to help with admin and monitoring work or retain such counsel,
accountants, engineers, appraisers or other experts or advisers as it may
reasonably require for the purpose of discharging its duties hereunder and will
not be responsible for any the negligent conduct of any of them (but will remain
liable for the intentional misconduct, reckless conduct or gross negligence of
them).

 

(e)All costs incurred by the Security Agent in carrying out its duties as
security agent under the Security pursuant to this Agreement shall be paid by
the Company, immediately on demand and shall be secured by the Security.

 

10.3Security Agent Not Required to Give Security

 

The Security Agent will not be required to give any bond or security in respect
of the execution of the powers granted to it under this Agreement or otherwise
in respect of the premises.

 

10.4Protection of Security Agent

 

In addition to any protection afforded to the Security Agent at law, it is
expressly declared and agreed between the Holders, the Company and the Security
Agent as follows:

 

(a)The Security Agent will not be liable for or by reason of any statements of
fact or recitals in this Agreement or in the Notes (except in the certificate of
the Security Agent thereon) or be required to verify the same, but all such
statements or recitals are and will be deemed to be made by the Company.

 

(b)The Security Agent is not obliged to see to or to require evidence of the
registration or filing (or renewal thereof) of this Agreement or any instrument
ancillary or supplemental hereto.

 

(c)The Security Agent will not be bound to give notice to any person or persons
by reason of the execution hereof.

 

(d)The Security Agent will not incur any liability or responsibility whatsoever
or be in any way responsible for the consequence of any breach on the part of
the Company of any of the covenants herein contained or of any acts of the
agents or servants of the Company.

 

(e)Subject to Section 10.1(a), the Company and the Holders acknowledge and agree
that the burden and obligation of supervising and utilizing the security
interests granted hereunder is that of the Holders and not that of the Security
Agent, that the sole obligation of the Security Agent is to exercise the powers
granted hereunder only and on the specific written instructions of the Holders,
and that the Company will save and hold harmless the Security Agent from all
liability for any and all acts or omissions in respect hereto, except for the
Security Agent’s intentional misconduct, reckless conduct or gross negligence.

 

 - 53 - 

 

  

(f)The Security Agent, its Affiliates and their respective directors, officers
and employees and advisors, including without limitation Monitoring Agent, in a
personal or any other capacity, may buy, lend upon and deal in securities of the
Company and in the Notes and generally may contract and enter into financial
transactions with the Company or any Affiliate without being liable to account
for any profit made thereby, except to the extent Section 16 of the Securities
Exchange Act of 1934 makes them accountable for any such profit.

 

(g)Subject to Section 10.1(a), in the event of any dispute arising regarding any
term of this Agreement, the Security Agent may, at its option, refuse to comply
with any or all demands made under this Agreement until such dispute is resolved
either by agreement among the parties or by a court of competent jurisdiction.

 

(h)Subject to Section 10.1(a), the Security Agent is entitled not to act and
will not be liable for refusing to act unless it has received clear and
reasonable instructions from the Company or the Holders, as the case may be,
which comply with the terms of this Agreement and which do not require the
exercise of any discretion or independent judgment on the part of the Security
Agent.

 

(i)The Security Agent is entitled to refuse all instructions and will not be
liable for refusing instructions which in any way alter the purpose of this
Agreement unless such instructions, if affecting the Company, are consented to
by the Company and, if affecting the Holders, are approved by the Majority
Holders.

 

(j)The Security Agent will not be bound to act upon documents which are not
authorized pursuant to the terms of this Agreement.

 

(k)The Security Agent may accept communications by facsimile transmission or
other electronic means that enable the Security Agent to confirm the identity of
the sender and may rely as to the truth of the information contained in such
communications.

 

10.5Resignation, Removal or Replacement of Security Agent

 

The Security Agent may resign its agency, duties and powers and be discharged
from all further duties and liabilities hereunder by giving to the Company 30
days' notice in writing or such shorter notice as the Company may accept as
sufficient. The Majority Holders will have power by written notice at any time
to remove the Security Agent and to appoint a new Security Agent. In the event
of the Security Agent resigning or being removed as aforesaid or being
dissolved, becoming bankrupt, going into liquidation or otherwise becoming
incapable of acting hereunder, the Majority Holders will forthwith appoint a new
Security Agent; failing such appointment by the Majority Holders the retiring
Security Agent or any Holder may apply to a Judge of the Supreme Court of
Ontario, for the appointment of a new Security Agent; but any new Security Agent
so appointed by the Majority Holders or by the Court will be subject to removal
as aforesaid by the Holders. On any new appointment the new Security Agent will
be vested with the same powers rights, duties and responsibilities as if it had
been originally named herein as Security Agent without any further assurance,
conveyance, act or deed; but there will be immediately executed, at the expense
of the Company, all such conveyances or other instruments as may, in the opinion
of counsel, be necessary or advisable for the purpose of assuring the same to
the new Security Agent.

 

 - 54 - 

 

  

10.6Acceptance of Agency

 

The Security Agent hereby accepts the appointment as agent for the Holders
pursuant to this Agreement and agrees to perform and administer the Security for
and on behalf of the Holders upon the terms and conditions herein set forth.

 

10.7Authority of Security Agent

 

Subject to Section 10.1(a), the Security Agent will have the authority to take
any action on behalf of the Holders which is, in its opinion, acting reasonably:

 

(a)contemplated by this Agreement, any other Loan Document, or the Security;

 

(b)not inconsistent with its rights, powers, duties or obligations under this
Agreement; or

 

(c)necessary or desirable to exercise its rights and powers and to perform its
duties and obligations under this Agreement.

 

10.8Indemnification

 

Without limiting any protection or indemnity of the Security Agent under any
other provision of this Agreement, or otherwise at law, the Company hereby
agrees to indemnify and hold harmless the Security Agent from and against any
and all liabilities, losses, damages, penalties, claims, actions, suits, costs,
expenses and disbursements, including reasonable legal or advisor fees and
disbursements, or of whatever kind or nature, which may at any time be imposed
on, incurred by or asserted against the Security Agent in connection with the
performance of its duties and obligations hereunder, other than such
liabilities, losses, damages, penalties, claims, actions, suits, costs, expenses
and disbursements arising by reason of the negligence or fraud of the Security
Agent. This provision shall survive the resignation or removal of the Security
Agent, or the termination of this Agreement. The Security Agent shall not be
under any obligation to prosecute or defend any action or suit in respect of the
relationship which, in the opinion of its counsel, may involve it in expense or
liability, unless the Company shall, so often as required, furnish the Security
Agent with satisfactory indemnity and funding against such expense or liability.

 

 - 55 - 

 

  

Article 11

GENERAL

 

11.1Reliance and Non-Merger

 

All covenants, agreements, representations and warranties of the Company and any
other Obligor made in this Agreement, in any other Loan Document, or in any
certificate or other document signed by any of its managers or officers and
delivered by or on behalf of the Company or any other Obligor pursuant hereto or
thereto are material, are deemed to have been relied upon by the Holders, and
may be enforced strictly by the Holders, notwithstanding any investigation
heretofore or hereafter made by the Holder or counsel to or any employee or
other representative of any Holder and shall survive the execution and delivery
of this Agreement and the other Loan Documents until the payment in full of all
the Obligations. Notwithstanding the foregoing, the covenants, agreements,
representations and warranties of the Company contained in Sections 7.1(a) to
(i) inclusive shall survive indefinitely.

 

11.2Amendment and Waiver

 

Where any amendment, waiver, discharge or termination relates to the following
matters, the amendment, waiver, discharge or termination requires approval by
the Super-Majority Holders:

 

(a)any reduction in the rate or amount of any principal, interest or fees or any
other amount payable by the Company or any alteration in the currency or mode of
calculation or computation thereof;

 

(b)any extension of the time for any payments required to be made by the
Company;

 

(c)any change in the Maturity Date hereof;

 

(d)any release or discharge of all or substantially all of the Security;

 

(e)the definition of Majority Holders; or

 

(f)an assignment or transfer by the Company of any of its rights and obligations
under the Loan Documents.

 

Any other amendment, waiver, discharge or termination requires the approval of
only the Majority Holders, which approval, if obtained, shall be binding upon
all the Holders.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Company or any other Obligor from
any provision hereof or thereof is effective unless it is in writing and signed
by an officer of the Majority Holders or Super-Majority Holders (as the case may
be) and the relevant counterparty to such document. Such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it is given.

 

 - 56 - 

 

  

11.3Notices

 

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be given by electronic mail or by hand-delivery as
hereinafter provided. Any such notice, if sent by electronic mail, shall be
deemed to have been received on the day of sending, or if delivered by hand
shall be deemed to have been received at the time it is delivered to the
applicable address noted below. Notices of change of address shall also be
governed by this Section. Any such notice must be sent:

 

(a)if to a Holder or its nominee, to such Holder or nominee at the address
specified for such communications in Schedule 1.1(a), or at such other address
as such Holder or nominee shall have specified to the Company in writing; (ii)
if to any other Holder, to such Holder at such address as such other Holder
shall have specified to the Company in writing;

 

(b)if to the Company or the Guarantors, to the Company at:

 

Arkados Group, Inc.

211 Warren Street, Suite 320Newark, New Jersey07103

 

Attention: Terrence DeFranco, CEO and Chairman E-mail:
tmdefranco@arkadosgroup.com

 

or at such other address as the Company shall have specified to each Holder and
the Security Agent in writing; or

 

(c)if to the Security Agent, to the Security Agent at:

 

AIP Asset Management Inc.

TD North Tower

77 King Street W, Suite 4140

Toronto, ON M5K 1E7

 

Attention: Jay Bala, Senior Portfolio Manager E-mail: jay@aipassetmanagement.com

 

or at such other address as the Security Agent shall have specified to the
Company and each Holder in writing.

 

Notices under this Section 11.3 will be deemed given only when actually
received.

 

Each document, instrument, financial statement, report, notice or other
communication delivered in connection with this Agreement shall be in English or
accompanied by an English translation thereof.

 

 - 57 - 

 

  

11.4Time

 

Time is of the essence of this Agreement and the other Loan Documents.

 

11.5Further Assurances

 

Whether before or after the occurrence of an Event of Default, the Company
shall, and shall cause the other Obligors to, at their own expense do, make,
execute or deliver, or cause to be done, made, executed or delivered, all such
further acts, things, agreements, documents and instruments in connection with
this Agreement and the other Loan Documents as the Majority Holders may request
from time to time for the purpose of giving effect to the terms of this
Agreement and the other Loan Documents including, without limitation, for the
purpose of facilitating the enforcement of the Security, all immediately upon
the request of the Majority Holders.

 

11.6Assignment

 

This Agreement and the other Loan Documents shall enure to the benefit of and be
binding upon the parties hereto and thereto, their respective successors and any
permitted assignee of some or all of the parties' rights or obligations under
this Agreement and the other Loan Documents as permitted under this Section
11.6.

 

None of the Obligors may assign all or any part of its rights, benefits or
obligations under this Agreement or any of the other Loan Documents without the
prior written consent of the Majority Holders and then only in compliance with
applicable securities laws.

 

Any Holder may assign or transfer all or any part of its rights in respect of
the Obligations, any Note, this Agreement and any of the other Loan Documents at
any time to any other person except as may be specifically prohibited by the
terms of this Agreement, provided such assignment or transfer complies with
applicable securities laws. Neither the Company nor the Security Agent shall be
bound by any such transfer nor obligated to any transferee until notice in
writing of such transfer has been provided by the transferor to the Company and
the Security Agent, as applicable, together with a duly executed form of
transfer. Upon receipt of such notice, the Company shall from and after the date
of such notice, pay all amounts owing under or in respect of such Notes to the
transferee. The transferee of a Note shall be entitled, after the appropriate
notice of transfer has been provided to the Company and the Security Agent, and
upon compliance with all other conditions in that regard required by this
Agreement or by law, to be treated as the owner of such Note free from all
equities or rights of set-off or counterclaim between the Company and the
transferor or any previous holder of such Note, save in respect of equities of
which the Company is required to take notice by statute or by order of a court
of competent jurisdiction.

 

 - 58 - 

 

  

11.7Entire Agreement

 

This Agreement and the other Loan Documents constitute the entire agreement
between the parties pertaining to the subject matter described herein and
therein. There are no warranties, conditions or representations (including any
that may be implied by statute), and there are no agreements in connection with
such subject matter except as specifically set forth or referred to in this
Agreement and the other Loan Documents. No reliance is placed on any warranty,
representation, opinion, advice or assertion of fact made either prior to,
contemporaneously with, or after the entering into of this Agreement and the
other Loan Documents, or any amendment or supplement thereto, by any party to
this Agreement or any of the other Loan Documents or its directors, officers,
partners, employees or agents, where applicable, to any other party to this
Agreement or any of the other Loan Documents or its directors, officers,
partners, employees or agents, where applicable, except to the extent that the
same has been reduced to writing and included as a term of this Agreement or any
of the Loan Documents.

 

11.8Governing Law

 

Except as provided in the next sentence, this Agreement shall be governed by and
construed in accordance with the laws of the State of New York without the
application of any choice of laws provisions thereof. Notwithstanding the
foregoing, the relationships among the Security Agent, the Holders, and their
respective agents, shall be governed by and construed in accordance with the
laws of the Province of Ontario and the federal laws of Canada applicable
therein.

 

11.9Attornment

 

Except as provided in the next sentence, the parties hereto irrevocably submit
and attorn to the non-exclusive jurisdiction of the courts of the State of New
York in New York County and the U.S. District Court for the Southern District of
New York for all matters arising out of or in connection with this Agreement and
the other Loan Documents. The Security Agent, the Holders, and their respective
agents irrevocably submit and attorn to the non-exclusive jurisdiction of the
courts of the Province of Ontario for all matters affecting their duties to each
other arising out of or in connection with this Agreement and the other Loan
Documents.

 

11.10Counterparts

 

This Agreement may be signed in counterparts and each such counterpart will
constitute an original document and all of such counterparts, when taken
together, will constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile, PDF via email or
by other electronic communication will be effective as delivery of a manually
executed counterpart of this Agreement.

 

[Signature page follows.]

 

 - 59 - 

 

  

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first stated above.

 

    ARKADOS GROUP, INC           by /s/ Terrence DeFranco       Name: Terrence
DeFranco       Title:   Chief Executive Officer

 

    AIP ASSET MANAGEMENT INC., as Security Agent           by /s/ Jay Bala      
Name: Jay Bala, CFA       Title:   President

 

    AIP GLOBAL MACRO FUND, LP, as a Holder           by /s/ Jay Bala      
Name: Jay Bala, CFA       Title:   President

 

    AIP GLOBAL MACRO CLASS, as a Holder           by /s/ Jay Bala      
Name: Jay Bala, CFA       Title:   President

 

    AIP CANADIAN ENHANCED INCOME CLASS, as a Holder           by /s/ Jay Bala  
    Name: Jay Bala, CFA            Title:   President

 

 

 